Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

by and among

MONOTYPE IMAGING HOLDINGS INC.

as Parent,

MONOTYPE IMAGING INC.

as Borrower,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as the Agent

Dated as of July 13, 2011

 

 

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of July 13, 2011,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), MONOTYPE IMAGING
HOLDINGS INC., a Delaware corporation (“Parent”), and MONOTYPE IMAGING INC., a
Delaware corporation (“Borrower”).

WHEREAS, Parent, Borrower, Monotype Holdings Corp. and International Typeface
Corporation, certain lenders and Wells Fargo Capital Finance, Inc. (f/k/a Wells
Fargo Foothill, Inc.), as the administrative agent for such lenders, are parties
to an Amended and Restated Credit Agreement, dated as of July 30, 2007 (as
amended, amended and restated, supplemented or otherwise modified, the “Prior
Credit Agreement”); and

WHEREAS, Borrower has requested that the Lenders extend credit to Borrower in
the form of up to $120,000,000 in aggregate principal amount of Revolving
Commitments (the “Revolving Credit Facility”) to be made to Borrower in order
to, among other things, refinance all of Borrower’s and its affiliates’ existing
indebtedness under the Prior Credit Agreement and for working capital
requirements and general corporate purposes of Imaging Holdings and its
Subsidiaries.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound,

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used

 



--------------------------------------------------------------------------------

herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Borrower” or the term “Parent” is used in respect of
a financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries or Parent and its Subsidiaries, as applicable, on
a consolidated basis, unless the context clearly requires otherwise.

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would become applicable as a
result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

- 2 -



--------------------------------------------------------------------------------

1.6. Pro Forma Effect of Permitted Acquisitions. As of any date of
determination, for purposes of determining the Leverage Ratio (and any financial
calculations required to be made or included within such ratio), the calculation
of such ratio and other financial calculations shall include the effect of any
Permitted Acquisitions by Parent or any of its Subsidiaries pursuant to the
terms hereof (including through mergers or consolidations) occurring as of or
prior to such date of determination, as determined by Parent on a pro forma
basis in accordance with GAAP, which determination may include one-time
adjustments or reductions in costs, if any, directly attributable to any such
Permitted Acquisition in each case calculated in accordance with Regulation S-X
of the Securities Act and any successor statute (and, additionally, to include
any additional adjustments as may be reasonably acceptable to the Agent) as if
it had occurred on the first day of the relevant period.

 

2. LOANS AND TERMS OF PAYMENT.

2.1. Revolver Advances.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of

(i) such Lender’s Revolver Commitment; and

(ii) such Lender’s Pro Rata Share of an amount equal to the Maximum Revolver
Amount less the sum of (A) the Letter of Credit Usage at such time and (B) the
principal amount of Swing Loans outstanding at such time.

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

2.2. Incremental Revolving Facility.

(a) Notwithstanding anything to the contrary contained in this Agreement,
Borrower shall have the option to request during the term of this Agreement to
effect one or more or increases in the aggregate amount of the Revolving
Commitments (each such increase, an “Incremental Revolving Facility”) by up to
$20,000,000 in the aggregate, from $120,000,000 to a maximum amount of
$140,000,000. An Incremental Revolving Facility shall be available only if
(i) immediately prior to and after giving effect to such Incremental Revolving
Facility, no Event of Default shall have occurred and be continuing or shall
result therefrom, (ii) as of the last day of the most recent month for which
financial statements have been delivered, Parent shall, on a consolidated basis,
be in compliance on a pro forma basis with (A) an Incremental Revolving Facility
Leverage Ratio of not greater than 3.00:1.00 and (B) a Leverage Ratio of not
greater than 2.75:1.00, (iii) the chief financial officer of Parent shall have
delivered a certificate to the effect set forth in clauses (i) and (ii) above,
together with reasonably detailed calculations demonstrating compliance with
clause (ii) above, (iv) no existing Lender shall be required to

 

- 3 -



--------------------------------------------------------------------------------

increase its respective Revolver Commitment; provided, however, that the
existing Lenders shall first be afforded the opportunity to provide their Pro
Rata Share of such Incremental Revolving Facility and to the extent that any
Additional Lenders (as defined below) provides any portion of such Incremental
Revolving Facility, such Additional Lenders shall be mutually acceptable to
Agent and Borrower (such acceptance not to be unreasonably withheld or delayed),
(v) the maturity date of such Incremental Revolving Facility shall be no earlier
than the Maturity Date, (vi) the all-in yield (including interest rate margins,
any interest rate floors, original issue discount and upfront fees (based on the
lesser of a four-year average life to maturity or the remaining life to
maturity), but excluding arrangement, structuring and underwriting fees paid or
payable to Agent or its affiliates) applicable to such Incremental Revolving
Facility will not be more than 0.50% higher than the corresponding all-in yield
(determined on the same basis) applicable to the Revolving Credit Facility or
any prior Incremental Revolving Facility, unless the interest rate margin with
respect to the Revolver and each prior Incremental Revolving Facility, as the
case may be, is increased by an amount equal to the difference between the
all-in yield with respect to the Incremental Revolving Facility and the all-in
yield on the Revolving Credit Facility or any prior Incremental Revolving
Facility, as the case may be, minus, 0.50%, (vii) such Incremental Revolving
Facility shall be on the exact same terms and pursuant to the exact same
documentation applicable to the Revolving Credit Facility (except to the extent
permitted by clauses (v) and (vi) above, as such terms shall be reasonably
satisfactory to Agent). Each Incremental Revolving Facility shall be in a
minimum principal amount of $10,000,000 and integral multiples of $1,000,000 in
excess thereof; provided, however, that such amount may be less than $10,000,000
if such amount represents all the remaining availability under the aggregate
principal amount of Incremental Revolving Facilities set forth above.
Notwithstanding anything to the contrary set forth in this Section 2.2, there
shall be no more than two Incremental Revolving Facilities.

(b) (i) Each notice from Borrower pursuant to this Section 2.2 shall set forth
the requested amount of the relevant Incremental Revolving Facility.

(ii) Commitments in respect of any Incremental Revolving Facility shall become
Revolver Commitments under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Parent, Borrower, such
existing Lenders or such Additional Lenders, as applicable, and Agent. An
Incremental Revolving Facility Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the reasonable opinion of Agent, to effect the provisions of
this Section 2.2. The effectiveness of any Incremental Revolving Facility
Amendment shall, unless otherwise agreed to by Agent, the applicable existing
Lenders or the Additional Revolving Lenders, as applicable, be subject to the
satisfaction on the date thereof (each, an “Incremental Revolving Facility
Closing Date”) of each of the conditions set forth in Section 3.2 (it being
understood that all references to “the date of such Borrowing” in Section 3.2
shall be deemed to refer to the Incremental Revolving Facility Closing Date) and
receipt by the Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements and such other closing deliverables
consistent with those delivered under Section 3.1 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agent).

 

- 4 -



--------------------------------------------------------------------------------

(c) Upon the effectiveness of each Incremental Revolving Facility pursuant to
this Section 2.2, each existing Lender will automatically and without further
act be deemed to have assigned to each additional lender providing a portion of
such Incremental Revolving Facility (each an “Additional Lender”), and each such
Additional Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to such
Incremental Revolving Facility and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swing Loans
held by each Lender (including each such Additional Lender) will equal such
Lender’s Pro Rata Share. Any Advances outstanding immediately prior to the date
of such Incremental Revolving Facility that are LIBOR Rate Loans will (except to
the extent otherwise repaid in accordance herewith) continue to be held by, and
all interest thereon will continue to accrue for the accounts of, the Lenders
holding such Advances immediately prior to the date of such Incremental
Revolving Facility, in each case until the last day of the then-current Interest
Period applicable to any such Advance, at which time it will be repaid or
refinanced with new Advances made pursuant to Section 2.1 in accordance with the
Pro Rata Shares of the Lenders after giving effect to the Incremental Revolving
Facility; provided, however, that upon the occurrence of any Event of Default,
each Additional Lender will promptly purchase (for cash at face value)
assignments of portions of such outstanding Advances of other Lenders so that,
after giving effect thereto, all Advances that are LIBOR Rate Loans are held by
the Lenders in accordance with their then-current Pro Rata Shares. Any such
assignments shall be effected in accordance with the provisions of Section 13.1;
provided, however, that the parties hereto hereby consent to such assignments
and the minimum assignment amounts and processing and recordation fee set forth
in Section 13.1 shall not apply thereto. If there are any Base Rate Loans
outstanding on the Incremental Revolving Facility Closing Date of such
Incremental Revolving Facility, such Advances shall either be prepaid by
Borrower on such date or refinanced on such date (subject to satisfaction of
applicable borrowing conditions) with Advances made on such date by the Lenders
(including the Additional Lenders) in accordance with their Pro Rata Shares. In
order to effect any such refinancing, (i) each Additional Lender will make Base
Rate Loans to Borrower by transferring funds to Agent in an amount equal to the
aggregate outstanding amount of such Advances times a percentage obtained by
dividing the amount of such Additional Lender’s Pro Rata Share of such
Incremental Revolving Facility by the aggregate amount of the Revolver
Commitments (after giving effect to the Incremental Revolving Facility on such
date) and (ii) such funds will be applied to the prepayment of outstanding Base
Rate Loans held by the Lenders other than the Additional Lenders, and
transferred by Agent to the Lenders other than the Additional Lenders, in such
amounts so that, after giving effect thereto, all Base Rate Loans will be held
by the Lenders in accordance with their then-current Pro Rata Shares. On the
Incremental Revolving Facility Closing Date of such Incremental Revolving
Facility, Borrower will pay to Agent, for the accounts of the Lenders receiving
such prepayments, accrued and unpaid interest on the principal amounts of their
Advances being prepaid. Agent and the Lenders hereby agree that the minimum
borrowing, notice of borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

- 5 -



--------------------------------------------------------------------------------

2.3. Borrowing Procedures and Settlements.

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Unless Swing Lender is not obligated
to make a Swing Loan pursuant to Section 2.3(b) below, such notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
that is the requested Funding Date specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day; provided,
however, that if Swing Lender is not obligated to make a Swing Loan as to a
requested Borrowing, such notice must be received by Agent no later than 10:00
a.m. (California time) on the Business Day prior to the date that is the
requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request.

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender, as a
Lender, shall make an Advance in the amount of such requested Borrowing (any
such Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to as “Swing
Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds to the Designated Account. Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of the
Lenders is a Defaulting Lender. Each Swing Loan shall be deemed to be an Advance
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender, as a Lender, solely for its own account.
Swing Lender, as a Lender, shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender, as a
Lender, shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

(c) Making of Loans.

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other

 

- 6 -



--------------------------------------------------------------------------------

similar form of transmission, of the requested Borrowing. Each Lender shall make
the amount of such Lender’s Pro Rata Share of the requested Borrowing available
to Agent in immediately available funds, to Agent’s Account, not later than
10:00 a.m. (California time) on the Funding Date applicable thereto. After
Agent’s receipt of the proceeds of such Advances, Agent shall make the proceeds
thereof available to Borrower on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to
Borrower’s Designated Account; provided, however, that subject to the provisions
of Section 2.3(d), Agent shall not request any Lender to make any Advance if it
has knowledge that, and no Lender shall have the obligation to make any Advance,
if (1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If any Lender shall not have made its full amount
available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

(d) Protective Advances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iii), Agent hereby is authorized
by Borrower and the Lenders, from time to time in Agent’s sole discretion,
(A) after the occurrence and during the continuance of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, to make Advances to, or for
the benefit of, Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof or (2) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations) (any of the
Advances described in this Section 2.3(d)(i) shall be referred to as “Protective
Advances”). Agent shall endeavor to notify the Lenders as soon as practicable
after making any Protective Advances pursuant to this Section 2.3(d)(i).

 

- 7 -



--------------------------------------------------------------------------------

(ii) Each Protective Advance shall be deemed to be an Advance hereunder, except
that no Protective Advance shall be eligible to be a LIBOR Rate Loan and, prior
to Settlement therefor, all payments on the Protective Advances shall be payable
to Agent solely for its own account. The Protective Advances shall be repayable
on demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans. The provisions of this Section 2.3(d) are for the exclusive benefit of
Agent, Swing Lender, and the Lenders and are not intended to benefit Borrower in
any way, except to the extent provided under subclause (i) above.

(iii) Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document: (A) the aggregate principal amount of Protective
Advances outstanding at any time shall not exceed an amount equal to ten percent
(10%) of the Maximum Revolver Amount; and (B) to the extent any Protective
Advance causes the aggregate Revolver Usage to exceed the Maximum Revolver
Amount, such portion of such Protective Advance shall be for Agent’s sole and
separate account and not for the account of any Lender and shall be entitled to
priority in repayment in accordance with Section 2.4(b).

(e) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrower’s or its Subsidiaries’ Collections or payments received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing Loans and Protective Advances for the period
since the prior Settlement Date. Subject to the terms and conditions contained
herein (including Section 2.3(g)): (y) if the amount of the Advances (including
Swing Loans and Protective Advances) made by a Lender that is not a Defaulting
Lender exceeds such Lender’s Pro Rata Share of the Advances (including Swing
Loans and Protective Advances) as of a Settlement Date, then Agent shall, by no
later than 12:00 p.m. (California time) on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances), and (z) if the amount of the
Advances (including Swing Loans and Protective Advances) made by a Lender is
less than such

 

- 8 -



--------------------------------------------------------------------------------

Lender’s Pro Rata Share of the Advances (including Swing Loans and Protective
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m.
(California time) on the Settlement Date transfer in immediately available funds
to Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances). Such amounts made available to
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans or Protective Advances and,
together with the portion of such Swing Loans or Protective Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the Advances, Swing Loans and Protective Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrower and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances. If, as of any Settlement Date, Collections or payments of
Borrower or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances, and each Lender with respect
to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(iv) Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

 

- 9 -



--------------------------------------------------------------------------------

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate. In addition, Agent, acting as non-fiduciary agent for the Borrower
solely for tax purposes, shall establish and maintain at its address (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of the
Lenders in the Commitments, and any assignment of any such Commitments and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the name and address of the Lenders, (2) the amount of each
Commitments, (3) the amount of any principal or interest due and payable or
paid, (4) any other payment received by Lenders from the Borrowers and (5) any
assignment with respect thereto. Notwithstanding anything to the contrary
contained in this Agreement, the Commitments are registered obligations, the
right, title and interest of the Lender and its Assignees in and to such
Commitments shall be transferable only upon notation of such transfer in the
Register and no assignment thereof shall be effective until recorded therein.
This Section shall be construed so that the Commitments are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

(g) Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrower to Agent for the Defaulting Lender’s
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) fourth, to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) fifth, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero ; provided, however, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii). The provisions of this
Section 2.3(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the non-Defaulting Lenders,
Agent, Issuing Lender, and Borrower shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all

 

- 10 -



--------------------------------------------------------------------------------

amounts that it was obligated to fund hereunder, pays to Agent all amounts owing
by Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder. The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent, Issuing Lender, or to the Lenders other than
such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrower, at its option,
upon written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being paid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit); provided, however, that any such
assumption of the Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of any of the Lender Groups’ or Borrower’s rights or
remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund. In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(h) Independent Obligations. All Advances (other than Swing Loans and Protective
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4. Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

- 11 -



--------------------------------------------------------------------------------

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, and except as
otherwise provided in the Loan Documents (including any agreements between Agent
and individual Lenders), all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
the Issuing Lender), after giving effect to any agreements between Agent and
individual Lenders, shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates. All payments to be made hereunder by Borrower shall be remitted
to Agent and all (subject to Section 2.4(b)(iv) and Section 2.4(d)(ii)) such
payments, and all proceeds of Collateral received by Agent, shall be applied, so
long as no Application Event has occurred and is continuing, to reduce the
balance of the Advances outstanding and, thereafter, to Borrower (to be wired to
the Designated Account) or such other Person entitled thereto under applicable
law.

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B) second, to pay any fees or premiums then due to Agent (for its separate
account, after giving effect to any agreements between Agent and individual
Lenders) under the Loan Documents until paid in full,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

(D) fourth, to pay the principal of all Protective Advances until paid in full,

 

- 12 -



--------------------------------------------------------------------------------

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Lenders under the Loan Documents,
until paid in full,

(F) sixth, ratably, to pay any fees or premiums then due to Lenders under the
Loan Documents, until paid in full,

(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H) eighth, to pay the principal of all Swing Loans until paid in full,

(I) ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

(J) tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) up to $4,000,000
in the aggregate (after taking into account any amounts previously paid pursuant
to this clause (iii) during the continuation of the applicable Application
Event), ratably, to the Bank Product Providers based upon amounts then certified
by the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Providers on
account of Bank Product Obligations,

(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral,

(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M) thirtheenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

- 13 -



--------------------------------------------------------------------------------

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v) For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c) Reduction of Commitments. The Revolver Commitments shall terminate on the
Maturity Date. Borrower may reduce the Revolver Commitments, without premium or
penalty, to an amount (which may be zero) not less than the sum of (A) the
Revolver Usage as of such date, plus (B) the principal amount of all Advances
not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.11(a). Each
such reduction shall be in an amount which is not less than $5,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 2 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

(d) Optional Prepayments. Borrower may prepay the principal of any Advance at
any time in whole or in part, without premium or penalty. Each prepayment made
pursuant to this Section 2.4(d) shall be accompanied by the payment of accrued
interest to the date of such payment on the amount prepaid; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Borrower’s and its Subsidiaries’ Collections in accordance with Section 2.4(b)
or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.12 (b)(ii).

 

- 14 -



--------------------------------------------------------------------------------

2.5. Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.11 is
greater than any of the limitations set forth in Section 2.1 or Section 2.11, as
applicable (an “Overadvance”), Borrower shall immediately pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b) ;
provided, however, that in the case of an Overadvance that is caused solely as a
result of the charging by Agent of Lender Group Expenses to the Loan Account,
Borrower shall have 3 Business Days from the date of the initial occurrence of
such Overadvance to pay to Agent, in cash, the amount of such excess (which
period of 3 Business Days shall in no event be duplicative of the 3 Business
Days period referenced in Section 8.1(a)). Borrower promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in full
on the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement.

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

(A) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and

(B) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(f)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

(i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof from the date of such election at a per annum rate
equal to 2 percentage points above the per annum rate otherwise applicable
thereunder, and

(ii) the Letter of Credit fee provided for in Section 2.6(b) shall be increased
from the date of such election to 2 percentage points above the per annum rate
otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender Group
Expenses shall be due and payable, in arrears, on

 

- 15 -



--------------------------------------------------------------------------------

the first day of each month at any time that Obligations or Commitments are
outstanding. Borrower hereby authorizes Agent, from time to time without prior
notice to Borrower, to charge all interest, Letter of Credit fees, and all other
fees payable hereunder or under any of the other Loan Documents (in each case,
as and when due and payable), all costs and expenses payable hereunder or under
any of the other Loan Documents (in each case, as and when accrued or incurred),
and all Lender Group Expenses (as and when accrued or incurred), all charges,
commissions, fees, and costs provided for in Section 2.11(f) (as and when
accrued or incurred), all fees and costs provided for in Section 2.10 (as and
when accrued or incurred), and all other payment obligations as and when due and
payable under any Loan Document or any Bank Product Agreement (including any
amounts due and payable to the Bank Product Providers in respect of Bank
Products) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and initially, shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder; provided, however,
that with respect to any Lender Group Expense greater than $100,000, Agent
shall, concurrently with charging such amount to the Loan Account, provide
notice of such charge to Borrower. Any interest not paid when due shall be
compounded by being charged to Borrower. Any interest, fees, costs, expenses,
Lender Group Expenses, or other amounts payable hereunder or under any other
Loan Document or under any Bank Product Agreement that are charged to the Loan
Account shall thereupon constitute Advances hereunder and shall initially accrue
interest at the rate then applicable to Advances that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

2.7. Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment

 

- 16 -



--------------------------------------------------------------------------------

item shall be deemed received by Agent only if it is received into Agent’s
Account on a Business Day on or before 11:00 a.m. (California time). If any
payment item is received into Agent’s Account on a non-Business Day or after
11:00 a.m. (California time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

2.8. Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance requested by Borrower
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

2.9. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Protective Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued or arranged by Issuing Lender
for Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Group Expenses. In accordance with Section 2.7, the Loan Account will
be credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent shall render monthly statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 60 days after receipt thereof by Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

2.10. Fees. Borrower shall pay to Agent,

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter; and

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.375% per annum times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the average Daily Balance of the Revolver
Usage during the immediately preceding month (or portion thereof).

2.11. Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an

 

- 17 -



--------------------------------------------------------------------------------

Underlying Issuer (including, as Issuing Lender’s agent) to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will enter into arrangements relative to the reimbursement of
such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrower shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
Borrower that Borrower is and shall be deemed to be applicant (within the
meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the proposed expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary of the Letter of Credit,
and (v) such other information (including, the conditions of drawing, and, in
the case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Parent, Borrower or their respective Subsidiaries
(1) in respect of (A) a lease of real property, or (B) an employment contract,
or (2) at any time that one or more of the Lenders is a Defaulting Lender. The
Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i) the Letter of Credit Usage would exceed $5,000,000, or

(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances (including Swing Loans).

Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender makes a payment under a
Letter of Credit or an Underlying Issuer makes a payment under an Underlying
Letter of Credit, Borrower shall pay to Agent an amount equal to the applicable
Letter of Credit Disbursement on the date such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, initially, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans. If a

 

- 18 -



--------------------------------------------------------------------------------

Letter of Credit Disbursement is deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3), Borrower’s obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be automatically converted into an
obligation to pay the resulting Advance. Promptly following receipt by Agent of
any payment from Borrower pursuant to this paragraph, Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to Section 2.11(b) to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice of counsel, to refund) to Borrower for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section 2.11(b), such Lender shall be deemed to be a Defaulting Lender and
Agent (for the account of the Issuing Lender) shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any damage, loss, cost, expense, or
liability (other than Taxes, which shall be governed by Section 16), and
reasonable out-of-pocket attorneys fees incurred by Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer arising out of or in
connection with any Reimbursement Undertaking or any Letter of Credit; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to

 

- 19 -



--------------------------------------------------------------------------------

have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower’s
own, and Borrower understands and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letter of Credit or
any modifications, amendments, or supplements thereto. Borrower understands that
the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability (other than Taxes, which shall be governed by Section 16)
incurred by them as a result of the Issuing Lender’s indemnification of an
Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group. Borrower hereby
acknowledges and agrees that none of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer shall be responsible for delays, errors,
or omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

(d) The obligation of Borrower to reimburse the Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Parent, Borrower or any of their respective Subsidiaries may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee maybe acting), the
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or such Letter of Credit or any agreement
or instrument relating thereto, or any unrelated transaction,

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing

 

- 20 -



--------------------------------------------------------------------------------

Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit,

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrower or any of its
Subsidiaries, or

(vi) the fact that any Event of Default shall have occurred and be continuing.

(e) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

(f) Borrower acknowledges and agrees that any and all issuance charges, usage
charges, commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable immediately by Borrower to Agent for the
account of the Issuing Lender; it being acknowledged and agreed by Borrower
that, as of the Closing Date, the usage charge imposed by the Underlying Issuer
is 0.50% per annum times the undrawn amount of each Underlying Letter of Credit,
that such usage charge may be changed from time to time, and that the Underlying
Issuer also imposes a schedule of charges for amendments, extensions, drawings,
and renewals.

(g) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify

 

- 21 -



--------------------------------------------------------------------------------

Borrower, and Borrower shall pay within 30 days after demand therefor, such
amounts as Agent may specify to be necessary to compensate the Issuing Lender,
any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(g) for
any such amounts incurred more than 120 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(g), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

2.12. LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as Borrower has not
received a notice from Agent, after the occurrence and during the continuance of
an Event of Default, of the election of the Required Lenders to terminate the
right of Borrower to exercise the LIBOR Option during the continuance of such
Event of Default, elect to exercise the LIBOR Option by notifying Agent prior to
11:00 a.m. (California time) at least 3 Business Days prior to the commencement
of the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrower’s
election of the LIBOR Option for a permitted portion of the Advances and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California
time) on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

 

- 22 -



--------------------------------------------------------------------------------

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto, (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of an
Event of Default), or (C) the failure to borrow, convert, continue or prepay any
LIBOR Rate Loan on the date specified in any LIBOR Notice delivered pursuant
hereto (such losses, costs, or expenses, “Funding Losses”); provided, however,
that Funding Losses shall not include any losses, costs or expenses resulting
from any Lender ceasing to fund or maintain LIBOR Rate Loans pursuant to
Section 2.12(d)(ii). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate. If a
payment of a LIBOR Rate Loan on a day other than the last day of the applicable
Interest Period would result in a Funding Loss, Agent may, in its sole
discretion at the request of Borrower, hold the amount of such payment as cash
collateral in support of the Obligations until the last day of such Interest
Period and apply such amounts to the payment of the applicable LIBOR Rate Loan
on such last day, it being agreed that Agent has no obligation to so defer the
application of payments to any LIBOR Rate Loan and that, in the event that Agent
does not defer such application, Borrower shall be obligated to pay any
resulting Funding Losses.

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for proposed LIBOR Rate
Loans of at least $1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are converted
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrower’s and its Subsidiaries’ Collections
in accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with Section 2.12 (b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Excluded Taxes and without duplication of Indemnified Taxes, which
shall be governed by Section 16) occurring subsequent to the commencement of the
then applicable Interest Period, including changes in the reserve requirements
imposed by the Board of Governors of the Federal Reserve System (or any
successor), which additional or increased costs would increase the cost of
funding or maintaining

 

- 23 -



--------------------------------------------------------------------------------

loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrower may, by notice to such
affected Lender (x) require such Lender to furnish to Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, (y) convert the LIBOR Rate Loans into
Base Rate Loans or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation or
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13. Capital Requirements.

(a) If, after the date hereof (subject to the immediately succeeding sentence),
any Lender determines that (i) the adoption of or change in any law, rule,
regulation or guideline regarding capital or reserve requirements for banks or
bank holding companies, or any change in the interpretation, implementation, or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Borrower and Agent
thereof (such notice to be delivered by such Lender within 180 days after such
Lender becomes aware of any event described in clause (i) or (ii) of this
Section 2.13(a)). Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (y) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel

 

- 24 -



--------------------------------------------------------------------------------

Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be an event under clause (i) of this
Section 2.13(a), regardless of the date enacted, adopted, issued or implemented.
Following receipt of such notice, Borrower agrees to pay such Lender on demand
the amount of such reduction of return of capital as and when such reduction is
determined, payable within 90 days after presentation by such Lender of a
statement in the amount and setting forth in reasonable detail such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13(a) shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be required to compensate a Lender pursuant to this Section 2.13(a) for any
reductions in return incurred more than 180 days prior to the date that such
Lender notifies Borrower of such law, rule, regulation or guideline giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the adoption
of or change in any law, rule, regulation or guideline that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrower agrees to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrower to obtain LIBOR Rate Loans, then Borrower (without prejudice to
any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender’s
Commitments hereunder (a “Replacement Lender”), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a “Lender” for purposes of this Agreement and such
Affected Lender shall cease to be a “Lender” for purposes of this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT.

3.1. Conditions Precedent to the Initial Extension of Credit. The obligation of
each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties of Parent, Borrower or any of their
representative Subsidiaries contained in this Agreement and in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3. Maturity. This Agreement shall continue in full force and effect for a term
ending on the fifth anniversary of the Closing Date (the “Maturity Date”). The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

3.4. Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

3.5. Early Termination by Borrower. Borrower has the option, at any time upon 3
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the

 

- 26 -



--------------------------------------------------------------------------------

Commitments hereunder by repaying to Agent all of the Obligations in full;
provided, however, that, no more than twice during the term of this Agreement,
Borrower may, if such notice of termination was given in connection with the
refinancing of the Obligations, rescind such notice of termination by giving
written notice thereof no less than one (1) Business Day prior to the date on
which the Agreement is to terminate pursuant to the terms of such notice of
termination. If Borrower has sent a notice of termination pursuant to the
provisions of this Section 3.5, which notice has not been rescinded as set forth
above, then the Commitments shall terminate and Borrower shall be obligated to
repay the Obligations (including providing Bank Product Collateralization with
respect to the then existing Bank Products), in full on the date set forth as
the date of termination of this Agreement in such notice.

 

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each of Parent
and Borrower makes the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.2. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries is
set forth on Schedule 4.2(a) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions not prohibited under this
Agreement).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located at the address indicated on Schedule 4.2(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions not
prohibited under this Agreement).

 

- 27 -



--------------------------------------------------------------------------------

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified on Schedule
4.2(c) (as such Schedule may be updated from time to time to reflect changes
resulting from transactions not prohibited under this Agreement).

(d) As of the Closing Date, no Loan Party and no Subsidiary of a Loan Party
holds any commercial tort claims, except as set forth on Schedule 4.2(d).

4.3. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.3(b)(i) (which Borrower may amend from time to time
solely to reflect new classes of capital Stock of Parent and the formation or
acquisition of new Subsidiaries formed or acquired in accordance with
Section 5.12) is a complete and accurate description of the authorized capital
Stock of the Parent and its Subsidiaries (other than Foreign Subsidiaries), by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 4.3(b)(ii) (which Borrower may amend from time to time solely to
reflect new classes of capital Stock of Parent and transactions not prohibited
under this Agreement) there are no subscriptions, options, warrants, or calls
relating to any shares of the Loan Parties’ capital Stock, including any right
of conversion or exchange under any outstanding security or other instrument.
Set forth on Schedule 4.3(b)(iii) (which Borrower may amend from time to time to
reflect transactions not prohibited under this Agreement) is a complete and
accurate description of the authorized capital Stock of the Foreign
Subsidiaries, by class, and, as of the Closing Date, a description of the number
of shares of each such class that are issued and outstanding. Other than as
described on Schedule 4.3(b)(iii) (which Borrower may amend from time to time to
reflect transactions not prohibited under this Agreement) there are no
subscriptions, options, warrants, or calls relating to any shares of the Foreign
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument

(c) Set forth on Schedule 4.3(c) (which Borrower may amend from time to time to
reflect transactions not prohibited under this Agreement) is a complete and
accurate list of the Loan Parties’ direct and indirect Subsidiaries, showing:
(i) the number of shares of each class of common and preferred Stock authorized
for each of such Subsidiaries, and (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by Parent or
Borrower. All of the outstanding capital Stock of each such Loan Party and such
Subsidiary has been validly issued and is fully paid and non-assessable.

 

- 28 -



--------------------------------------------------------------------------------

4.4. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any properties or assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s interestholders or any approval or consent of any Person under any
material contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
material contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

4.5. Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.6. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

4.7. Litigation. There are no actions, suits, or proceedings pending or, to the
best knowledge of Parent and each Borrower, threatened against Parent, any
Borrower or any of their respective Subsidiaries that (a) individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change or
(b) relate to this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby.

 

- 29 -



--------------------------------------------------------------------------------

4.8. No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Parent or
Borrower to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. There has not been a Material Adverse Change with respect to the Loan
Parties and their Subsidiaries since the later of (a) the date of the latest
audited financial statements submitted to Agent on or before the Closing Date
and (b) the date of the latest audited financial statements delivered to Agent
pursuant to Section 5.1.

4.9. Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10. Employee Benefits.

(a) Set forth on Schedule 4.10(a) is a complete and accurate list of all Plans
that meet the definition of an “employee pension benefit plan” under
Section 3(2) of ERISA and that are currently maintained or contributed to by any
Loan Party, their respective Subsidiaries, and their respective ERISA Affiliates
as of the Closing Date.

(b) Each Loan Party, their respective Subsidiaries and their respective ERISA
Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the regulations and published
interpretations thereunder with respect to each Plan, and have performed all
their obligations in all material respects under each Plan.

(c) No ERISA Event has occurred or is reasonably expected to occur.

(d) Except to the extent required under Section 4980B of the IRC, or as
described on Schedule 4.10(d) (as such Schedule may be updated from time to time
to reflect changes resulting from transactions permitted under this Agreement)
hereto, no Plan provides health benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates.

(e) As of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000.

(f) Provided that the assets of the Lenders used to fund Advances do not and
will not constitute “plan assets” within the meaning of Section 3(42) of ERISA
and the United

 

- 30 -



--------------------------------------------------------------------------------

States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101, as
modified by Section 3(42) of ERISA (the “Plan Assets Regulation”), the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which taxes could be
imposed pursuant to Section 4975(c)(1)(A) - (D) of the IRC.

(g) All liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, (iii) provided for or
recognized in the financial statements most recently delivered to Agent pursuant
to, Section 5.1 to the extent required by GAAP or (iv) estimated in the formal
notes to the financial statements most recently delivered to Agent pursuant to
Section 5.1 to the extent required by GAAP.

(h) To Parent’s and Borrower’s knowledge, there are no circumstances which may
give rise to a material liability in relation to any Plan which is not funded,
insured, provided for, recognized or estimated in the manner described in
Section 4.10(g) above.

(i) The Loan Parties and their respective Subsidiaries are not and will not be a
“plan” within the meaning of Section 4975(e) of the IRC, (ii) the assets of the
Loan Parties and their respective Subsidiaries do not and will not constitute
“plan assets” within the meaning of Section 3(42) of ERISA and the Plan Assets
Regulation, (iii) the Loan Parties and their respective Subsidiaries are not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA,
and (iv) provided that the assets of the Lenders used to fund Advances do not
and will not constitute assets of a governmental plan, transactions by or with
the Loan Parties and their respective Subsidiaries are not and will not be
subject to state statutes applicable to any Loan Party or their respective
Subsidiaries regulating investments of fiduciaries with respect to governmental
plans.

4.11. Environmental Condition. Except as set forth on Schedule 4.11, (a) to
Borrower’s knowledge, no real property (including the Real Property) has ever
been used by a Loan Party or its Subsidiaries in the disposal of, or to produce,
store, handle, treat, release, or transport, any Hazardous Materials, where such
disposal, production, storage, handling, treatment, release or transport was in
violation, in any material respect, of any applicable Environmental Law, (b) to
Borrower’s knowledge, no Real Property has ever been designated or identified in
any manner pursuant to any Environmental Law as a Hazardous Materials disposal
site, (c) no Loan Party nor any of its Subsidiaries has received written notice
that an Environmental Lien has attached to its revenues or to any Real Property,
and (d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

4.12. Intellectual Property. Each Loan Party and its Subsidiaries owns, or holds
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary to the conduct of its business as currently conducted.

 

- 31 -



--------------------------------------------------------------------------------

4.13. Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

4.14. Deposit Accounts and Securities Accounts. Set forth on Schedule 4.14 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of the Loan Parties’ and their Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.15. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent on May 13, 2011 represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Parent’s and Borrower’s good faith estimate, on the date such Projections are
delivered, of the Loan Parties’ and their Subsidiaries’ future performance for
the periods covered thereby based upon assumptions believed by Borrower to be
reasonable at the time of the delivery thereof to Agent (it being understood
that such Projections are subject to uncertainties and contingencies, many of
which are beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).

4.16. Indebtedness. Set forth on Schedule 4.16 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

4.17. Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds

 

- 32 -



--------------------------------------------------------------------------------

of the loans made hereunder will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.18. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.19. Payment of Taxes. Except as otherwise permitted under Section 5.5, all
applicable federal and other material tax returns and reports of each Loan Party
and its Subsidiaries required to be filed by any of them have been timely filed,
and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all material taxes not yet due and payable. Neither Parent nor Borrower
knows of any proposed material written tax assessment against a Loan Party or
any of its respective Subsidiaries that is not being actively contested by such
Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

4.20. Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

4.21. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.22. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has

 

- 33 -



--------------------------------------------------------------------------------

its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

4.23. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against any
Parent, Borrower or any of their respective Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened
against any Parent, Borrower or any of their respective Subsidiaries which
arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a material liability, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against Parent, Borrower or any of their respective Subsidiaries that
could reasonably be expected to result in a material liability, or (iii) to the
knowledge of Parent and Borrower, after due inquiry, no union representation
question existing with respect to the employees of Parent, Borrower or any of
their respective Subsidiaries and no union organizing activity taking place with
respect to any of the employees of Parent, Borrower or any of their respective
Subsidiaries. None of Parent, Borrower or any of their respective Subsidiaries
has incurred any liability or obligation under the Worker Adjustment and
Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of Parent, Borrower
or their respective Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. All material payments due from
Parent, Borrower or any of their respective Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Parent, Borrower or such Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

4.24. Parent as a Holding Company. Parent is a holding company and does not have
any material liabilities (other than liabilities arising under the Loan
Documents or obligations incurred in connection with ensuring compliance with
state and federal laws and regulations), own any material assets (other than the
Stock of Imaging Holdings and Borrower) or engage in any operations or business
(other than (i) the ownership of Imaging Holdings and its Subsidiaries and
(ii) in connection with ensuring compliance with state and federal laws and
regulations).

 

5. AFFIRMATIVE COVENANTS.

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations, the Loan Parties
shall and shall cause each of their Subsidiaries to comply with each of the
following:

5.1. Financial Statements, Reports, Certificates. Deliver to Agent (for further
distribution to the Lenders) each of the financial statements, reports, and
other items set forth on Schedule 5.1 no later than the times specified therein.
In addition, each of Parent and Borrower agrees that no Subsidiary of a Loan
Party will have a fiscal year different from that of Parent. In addition, Parent
and Borrower agree to maintain a system of accounting that enables Parent and
Borrower to produce financial statements in accordance with GAAP.

 

- 34 -



--------------------------------------------------------------------------------

5.2. Collateral Reporting. Provide Agent (for further distribution to the
Lenders) with each of the reports set forth on Schedule 5.2 at the times
specified therein.

5.3. Inspection. Permit Agent and each of its duly authorized representatives or
agents to visit any of its properties and inspect any of its assets or books and
records, to conduct appraisals and valuations, to examine and make copies of its
books and records, and to discuss its affairs, finances, and accounts with, and
to be advised as to the same by, its officers and employees at such reasonable
times and intervals as Agent may designate and, so long as no Default or Event
of Default exists (a) with reasonable prior notice to Borrower and (b) with each
Lender accompanied by Agent.

5.4. Maintenance of Properties. Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, and casualty excepted and Permitted
Dispositions excepted (and except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change), and comply with
the material provisions of all material leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

5.5. Taxes. Cause all material assessments and taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax. Parent and Borrower will and will
cause each of their respective Subsidiaries to make timely payment or deposit of
all material tax payments and withholding taxes required of it and them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Agent with proof reasonably satisfactory to Agent indicating that
Parent, Borrower and their applicable Subsidiaries have made such payments or
deposits.

5.6. Insurance.

(a) At Parent’s and Borrower’s expense, maintain insurance respecting each of
the Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss
or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. Parent and Borrower also shall maintain (with respect to each of the
Loan Parties and their Subsidiaries) business interruption, general liability,
product liability insurance, director’s and officer’s liability insurance,
fiduciary liability insurance, and employment practices liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be with responsible and reputable insurance
companies acceptable to Agent and in such amounts as is

 

- 35 -



--------------------------------------------------------------------------------

carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to Agent. All property insurance
policies covering the Collateral are to be made payable to Agent for the benefit
of Agent and the Lenders, as their interests may appear, in case of loss,
pursuant to a standard loss payable endorsement with a standard non contributory
“lender” or “secured party” clause. All certificates of property and general
liability insurance are to be delivered to Agent, with the loss payable (but
only in respect of Collateral) and additional insured endorsements in favor of
Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If Parent or Borrower fails to maintain such insurance after
request by Agent, Agent may arrange for such insurance, but at Parent’s or
Borrower’s expense, as applicable, and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Parent or Borrower shall
give Agent prompt notice of any loss exceeding $1,000,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

(b) Parent and Borrower will not, and will not suffer or permit their respective
Subsidiaries to, take out separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.6,
unless Agent is included thereon as an additional insured or loss payee under a
lender’s loss payable endorsement. Parent and Borrower promptly shall notify
Agent whenever such separate insurance is taken out, specifying the insurer
thereunder and full particulars as to the policies evidencing the same, and
copies of such policies promptly shall be provided to Agent.

5.7. Chief Executive Office. Keep each Loan Parties’ and its Subsidiaries’ chief
executive offices only at the locations identified on Schedule 4.2(b); provided,
however, that Borrower may amend Schedule 4.2(b) so long as such amendment
occurs by written notice to Agent not less than ten (10) Business Days prior to
the date on which such chief executive office is relocated, and so long as at
the time such chief executive office is relocated, the applicable Loan Party or,
subject to Section 5.12, Foreign Subsidiary, provides Agent with a Collateral
Access Agreement for such new location with respect to such Loan Party or its
Subsidiary; provided further, however, that copies of the books and records of
each Loan Party and, subject to Section 5.12, each Foreign Subsidiary, shall in
all cases be kept at a location subject to a Collateral Access Agreement.

5.8. Compliance with Laws. Comply in all material respects with the requirements
of all applicable laws, rules, regulations, orders, judgments and awards
(including any settlement of claim that, if breached, could give rise to any of
the foregoing) of any Governmental Authority, such compliance to include paying
all lawful material claims which if unpaid might become a Lien or charge upon
any of its properties, except, in each case, to the extent subject to a
Permitted Protest.

 

- 36 -



--------------------------------------------------------------------------------

5.9. Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and all
rights and franchises, licenses and permits material to its business; provided,
however, that no Loan Party or any of its Subsidiaries shall be required to
preserve any such right or franchise, licenses or permits if such Person’s board
of directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders.

5.10. Environmental.

(a) Keep any property either owned or operated by Parent, Borrower or their
respective Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

(b) Comply, in all material respects, with applicable Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,

(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent, Borrower or their respective Subsidiaries and take any
Remedial Actions required under applicable Environmental Law to abate said
release or otherwise required to come into compliance, in all material respects,
with applicable Environmental Law, and

(d) Promptly, but in any event within 10 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent, Borrower or their respective Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against Parent, Borrower or their respective Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority under or relating to Environmental Law.

5.11. [Reserved.]

5.12. Formation of Subsidiaries; Material Foreign Subsidiaries.

(a) At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, such Loan
Party shall (i) within 10 days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) cause any such new Subsidiary
to provide to Agent a joinder to the Guaranty and the Security Agreement,
together with such other security documents (including mortgages with respect to
any Real Property owned in fee of such new Subsidiary with a fair market value
of at least $1,000,000), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (ii) within 10 days of such formation
or acquisition (or such later date as permitted by Agent in its sole
discretion), provide to Agent a

 

- 37 -



--------------------------------------------------------------------------------

pledge agreement (or an addendum to the Security Agreement) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
Agent, and (iii) within 10 days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion), provide to Agent all other
documentation, including updates to Schedules 4.2(b), 4.2(c), 4.2(d), 4.3(b), 
and 4.10(d), one or more opinions of counsel reasonably satisfactory to Agent,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage). Notwithstanding the foregoing, (x) in the case of
clause (i), the Guaranty, the Security Agreement, and such other security
documents shall not be required to be provided to Agent with respect to any
Foreign Subsidiary of a Loan Party and (y) in the case of clause (ii) only 65%
of the total outstanding voting Stock (and 100% of the non-voting stock) of any
First-Tier Foreign Subsidiary of a Loan Party that is a CFC (and none of the
Stock of any Foreign Subsidiary of such CFC) shall be required to be pledged;
provided, however, that immediately upon the amendment of the IRC to allow for
the pledge of a greater percentage of the voting power of capital Stock in such
Subsidiary without the possibility of any adverse tax consequences, such pledge
shall include such greater percentage of capital Stock of such Subsidiary from
that time forward. Any document, agreement, or instrument executed or issued
pursuant to this Section 5.12 shall be a Loan Document. Notwithstanding the
foregoing, Agent and Lenders shall not be obligated to consent to any such
formation or acquisition of a Subsidiary unless such formation or acquisition is
otherwise not prohibited hereunder.

(b) Within 30 days of the first date on which any First-Tier Foreign Subsidiary
that is not a Loan Party becomes a Material Foreign Subsidiary, Borrower shall
cause all holders of Capital Stock issued by such Material Foreign Subsidiary
that are Loan Parties to execute and deliver to Agent such share or stock pledge
agreements with respect to the capital Stock issued by such Material Foreign
Subsidiary as Agent shall require, which stock pledge agreements shall be
governed by the laws of the jurisdiction of organization of the issuer of such
capital Stock and be in form and substance satisfactory to Agent, together with
(1) appropriate certificates and powers with respect to such Stock and (2) all
other documentation, including one or more opinions of counsel satisfactory to
Agent, which in its opinion are appropriate with respect to the execution and
delivery of such stock pledge agreements; provided, however, that only 65% of
the total outstanding voting capital Stock issued by such Material Foreign
Subsidiary shall be required to be pledged; provided further that immediately
upon the amendment of the IRC to allow for the pledge of a greater percentage of
the voting power of capital Stock in such Subsidiary without the possibility of
any adverse tax consequences, such pledge shall include such greater percentage
of capital Stock of such Subsidiary from that time forward.

5.13. Lender Meetings. Within 90 days after the close of each fiscal year of
Parent, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Parent, Borrower and their
respective Subsidiaries and the projections presented for the current fiscal
year of Parent.

 

- 38 -



--------------------------------------------------------------------------------

5.14. ERISA Compliance.

(a) Parent and Borrower shall do, and shall cause each of their respective
Subsidiaries and ERISA Affiliates to do, each of the following: (i) maintain
each Plan in compliance in all material respects with the applicable provisions
of ERISA, the IRC and each other applicable federal, state or other law;
(ii) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the IRC; (iii) make all required contributions to each Plan;
(iv) not become a party to any Multiemployer Plan; (v) ensure that all
liabilities under each Plan are (A) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing such
Plan; (B) insured with a reputable insurance company; and (C) provided for or
recognized in the financial statements most recently delivered to Agent under
Section 5.1 (to the extent required by GAAP); and (vi) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.

(b) Deliver to Agent such certifications or other evidence of compliance with
the provisions of Section 4.10 as Agent may from time to time reasonably
request.

(c) Promptly notify Agent of each of the following ERISA events affecting
Parent, Borrower, any of their respective Subsidiaries or any ERISA Affiliates
(but in no event more than ten (10) days after such event), together with a copy
of each notice with respect to such event that may be required to be filed with
a Governmental Authority and each notice delivered by a Governmental Authority
to Parent, Borrower, any of their respective Subsidiaries or any ERISA
Affiliates with respect to such event,

(i) an ERISA Event;

(ii) the adoption of any new Pension Plan, or the commencement of contributions
to any Multiemployer Plan, by Parent, Borrower, any of their respective
Subsidiaries or any ERISA Affiliates; or

(iii) the adoption of any amendment to a Pension Plan, if such amendment will
result in a material increase in benefits or unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA).

(d) Promptly deliver to Agent copies of (i) each Schedules B or MB (Actuarial
Information) to the annual report (Form 5500 Series) filed by Parent, Borrower,
any of their respective Subsidiaries or any ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (ii) all notices received by
Parent, Borrower, any of their respective Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (iii) such other documents or governmental reports or filings
relating to any Plan as Agent shall reasonably request.

5.15. Further Assurances. Subject to Section 5.12, take such action and execute,
acknowledge and deliver, and cause each of its Subsidiaries to take such action
and execute, acknowledge and deliver, at its sole cost and expense, such
agreements, instruments or other documents as are necessary, or as Agent may
reasonably request, from time to time in order (a) to carry out more effectively
the purposes of this Agreement and the other Loan Documents, (b)

 

- 39 -



--------------------------------------------------------------------------------

to subject to valid and perfected first priority Liens (subject only to
Permitted Liens) any of the Collateral, (c) to establish and maintain the
validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (d) to
better assure, convey, grant, assign, transfer and confirm unto Agent and each
Lender the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document.

5.16. Post-Closing Covenants.

(a) Within 30 days of the Closing Date, cause to be executed and delivered to
Agent (i) the Control Agreements with respect to Deposit Accounts and Securities
Accounts required by Section 6.11 and the Security Agreement; (ii) the
Collateral Access Agreement with respect to Borrower’s headquarters; and
(iii) the Source Code Escrow Agreement;

(b) Within 20 days of the Closing Date, cause to be executed and delivered to
Agent the endorsements to the certificates of insurance required by Section 5.6,
in form and substance satisfactory to Agent; and

(c) By 8:00 a.m. (California time) on July 15, 2011, cause to be executed and
delivered to Agent the German Security Documents.

 

6. NEGATIVE COVENANTS.

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Commitments and payment in full of the Obligations, the Loan Parties will
not and will not permit any of their Subsidiaries to do any of the following:

6.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens related to
Refinancing Indebtedness permitted by Section 6.1, so long as the replacement
Liens only encumber those assets that secured such Refinancing Indebtedness).

6.3. Restrictions on Fundamental Changes.

(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock, except for (i) any merger between Loan Parties, provided, however that
Borrower must be the surviving entity of any merger to which it is a party that
is not prohibited by this Agreement (including any merger in connection with a
Permitted Acquisition), and no merger may occur between Parent and Borrower,
(ii) any merger between a Loan Party (other than Parent) and Subsidiaries of
such Loan Party that are not Loan Parties (including any merger in connection
with a Permitted Acquisition), so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of Parent
that are not Loan Parties; provided, however, that in any

 

- 40 -



--------------------------------------------------------------------------------

merger between a First-Tier Foreign Subsidiary and any other Foreign Subsidiary
(including any merger in connection with a Permitted Acquisition), such
First-Tier Foreign Subsidiary shall be the surviving entity.

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of Parent that is not liquidating or dissolving,

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions; all or any substantial part of its
assets, other than (i) in the case of a Loan Party, to another Loan Party (other
than Parent), (ii) in the case of a First-Tier Foreign Subsidiary, to a Loan
Party or another First-Tier Foreign Subsidiary or (iii) in the case of a Foreign
Subsidiary whose stock is not required to be pledged to the Agent, to any Loan
Party or any other Foreign Subsidiary; provided, however that with respect to
clauses (ii) and (iii), such assets shall be useful to the business of the Loan
Party or First-Tier Foreign Subsidiary, as applicable, and the purchase price of
such assets shall be no more than the fair market value thereof.

(d) Suspend or go out of a substantial portion of its or their business, except
as permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

6.4. Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any Parent’s, Borrower’s or any of
their respective Subsidiaries’ assets.

6.5. Change Name. Change Parent’s, Borrower’s or any of their respective
Subsidiaries’ name, organizational identification number, jurisdiction of
organization or organizational identity; provided, however, that Parent,
Borrower or any of their respective Subsidiaries may change its name upon at
least 30 days prior written notice to Agent of such change.

6.6. Nature of Business. Make any change in the principal nature of its or their
business as described in Schedule 6.6 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent Parent, Borrower or any of their
respective Subsidiaries from engaging in any business that is reasonably related
or ancillary to its or their business.

 

- 41 -



--------------------------------------------------------------------------------

6.7. Prepayments and Amendments.

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the applicable subordination terms and conditions
related to such Indebtedness, or

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.

6.8. [Reserved.]

6.9. Restricted Junior Payments. Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by law, and (other than in the case of
a distribution in subsection (c)(ii) hreof) so long as no Default or Event of
Default shall have occurred and be continuing or would result therefrom,

(a) Borrower and Parent may make distributions to former employees, officers, or
directors of Borrower or Parent (or any spouses, ex-spouses, or estates of any
of the foregoing) on account of redemptions of Stock of Borrower or Parent held
by such Persons, provided, however, that the aggregate amount of such
redemptions made by Borrower during the term of this Agreement does not exceed
$1,000,000 in the aggregate,

(b) Borrower may make distributions to former employees, officers, or directors
of Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Stock of Borrower held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Borrower,

(c) Borrower may make distributions to Imaging Holdings and Imaging Holdings may
make distributions to Parent (i) in amounts necessary to pay customary third
party advisor fees and expenses of Parent owing to Persons other than Loan
Parties or any of their respective Affiliates in the ordinary course of its
business as a holding company (including salaries and related reasonable and
customary expenses incurred by employees of Parent, legal and accounting fees
and other expenses and fees incurred in connection with ensuring compliance with
state and federal laws and regulations) in an aggregate amount not to exceed the
amount of such fees and expenses actually incurred in such fiscal year), (ii) in
amounts necessary to enable Parent to pay taxes when due and owing by it in the
ordinary course of its business as a holding company, and (iii) in amounts
necessary to make the distributions permitted pursuant to clause (a) above.

(d) Borrower may make any other Restricted Junior Payment in an aggregate amount
not exceeding the Available Amount, so long as (i) after giving effect thereto,
(A) immediately prior to and after giving effect to such Restricted Junior
Payment, no Event of Default has occurred and is continuing, (B) Parent shall be
in compliance on a pro forma basis with a Leverage Ratio set at a half of a turn
(i.e. 0.50) below the Leverage Ratio permitted as of such date under
Section 7(b) recomputed as of the last day of the most recent month for which

 

- 42 -



--------------------------------------------------------------------------------

financial statements have been delivered, and (C) Borrower has the Required
Availability and (ii) the chief financial officer of Parent shall have delivered
a certificate to Agent setting forth the calculation of the Available Amount and
certifying as to clauses (A), (B) and (C) above, together with any back-up
reasonably requested by Agent with respect thereto.

6.10. Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11. Investments; Controlled Investments.

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b) Other than (i) an aggregate amount of not more than $1,000,000 at any one
time, in the case of Parent, Borrower and their respective Subsidiaries (other
than Foreign Subsidiaries), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Parent’s, Borrower’s or their respective
Subsidiaries’ employees, and (iii) an aggregate amount of not more than
$40,000,000 (excluding Investments by Loan Parties to fund Permitted
Acquisitions so long as the proceeds of each such Investment are either (A) used
to consummate a Permitted Acquisition or (B) returned to the applicable Loan
Party within 10 Business Days of any such Investment) at any one time, in the
case of Foreign Subsidiaries, make, acquire, or permit to exist Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts unless Parent, Borrower or the applicable
Subsidiary, as applicable, and the applicable bank or securities intermediary
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) Agent’s Liens in such
Permitted Investments. Except as provided in Section 6.11(b)(i), (ii), and
(iii), each of Parent and Borrower shall not and shall not permit its
Subsidiaries to establish or maintain any Deposit Account or Securities Account
unless Agent shall have received a Control Agreement in respect of such Deposit
Account or Securities Account.

6.12. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Parent, Borrower or any of their
respective Subsidiaries except for:

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent, Borrower or any of their respective
Subsidiaries, on the one hand, and any Affiliate of Parent, Borrower or any of
their respective Subsidiaries, on the other hand, so long as such transactions
are in the ordinary course of business and are no less favorable, taken as a
whole, to Parent, Borrower or any of their respective Subsidiaries, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b) so long as it has been approved by Parent, Borrower or their applicable
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of Parent, Borrower or their applicable Subsidiary’s board
of directors,

 

- 43 -



--------------------------------------------------------------------------------

(c) so long as it has been approved by Parent, Borrower or their applicable
Subsidiary’s board of directors (or other comparable governing body), to the
extent required, in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of Parent, Borrower or their applicable
Subsidiary’s board of directors in the ordinary course of business and
consistent with industry practice, and

(d) intercompany transactions expressly permitted by Section 6.1, Section 6.3,
Section 6.9 or Section 6.11.

6.13. Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay in full the principal,
accrued interest, and accrued fees and expenses owing under or in connection
with the Prior Credit Facility, and (ii) to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, to finance ongoing general
corporate needs of Borrower (including that no part of the proceeds of the loans
made to Borrower will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).

6.14. Limitation on Issuance of Stock. Except for the issuance or sale of common
stock or Permitted Preferred Stock by Parent or Borrower, issue or sell or enter
into any agreement or arrangement for the issuance and sale of any of its
respective Stock, except in connection with the formation of a Subsidiary
pursuant to a transaction not prohibited by this Agreement.

6.15. Parent as Holding Company. Permit Parent to incur any liabilities (other
than liabilities arising under the Loan Documents and in connection with
ensuring compliance with state and federal laws), own or acquire any assets
(other than the Stock of Imaging Holdings) or engage itself in any operations or
business, except in connection with its ownership of Imaging Holdings and its
rights and obligations under the Loan Documents and in connection with ensuring
compliance with state and federal laws.

6.16. Inventory and Equipment with Bailees. Store the Inventory or Equipment of
Parent, Borrower or their respective Subsidiaries having aggregate value in
excess of $2,000,000 at any time now or hereafter with a bailee, warehouseman,
or similar party.

 

7. FINANCIAL COVENANTS.

Parent covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Parent will, on a consolidated basis:

(a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least 1.25:1.00 for the 12 month period ending on the
date of such quarter-end.

 

- 44 -



--------------------------------------------------------------------------------

(b) Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end basis, of
not greater than 3:0:1.0 for the 12 month period ending on the date of such
quarter-end.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1. If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

8.2. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.9 (solely if Borrower is not in existence in its
jurisdiction of organization), 5.3, (solely if Borrower refuses to allow Agent
or its representatives or agents to visit Borrower’s properties, inspect its
assets or books or records, examine and make copies of its books and records, or
discuss Borrower’s affairs, finances, and accounts with officers and employees
of Borrower), 5.6, 5.12, or 5.13 of this Agreement, (ii) Sections 6.1 through
6.16 of this Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of
the Security Agreement;

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.9 (other than if Borrower is not in existence in its jurisdiction
of organization), 5.4, 5.5, 5.8, and 5.18 of this Agreement and such failure
continues for a period of 10 Business Days after the earlier of (i) the date on
which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3. If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

8.4. If an Insolvency Proceeding is commenced against a Loan Party or any of its
Subsidiaries and any of the following events occur: (a) such Loan Party or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof,

 

- 45 -



--------------------------------------------------------------------------------

(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;

8.5. If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of Parent, Borrower and its Subsidiaries, taken as
a whole.

8.6. If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $2,000,000 or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.7. If there is (a) a default in one or more agreements to which a Loan Party
or any of its Subsidiaries is a party with one or more third Persons relative to
a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate
amount of $2,000,000 or more, and such default (i) occurs at the final maturity
of the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder or (b) a default in or an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party resulting in an obligation on the
part of such Loan Party to pay an amount in excess of $1,000,000;

8.8. If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.9. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

8.10. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens, first priority Lien on
the Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, (b) with
respect to Collateral the aggregate value of which, for all such Collateral,
does not exceed at any time, $50,000, or (c) as the result of an action or
failure to act on the part of Agent;

 

- 46 -



--------------------------------------------------------------------------------

8.11. The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document;

8.12. If any Change of Control shall have occurred.

8.13. If there occurs one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of Parent,
Borrower, any of their respective Subsidiaries, or any of their respective ERISA
Affiliates that is a member of a “controlled group of corporations”, under
“common control” or an “affiliated service group” with Parent, Borrower or any
of their respective Subsidiaries within the meaning of Section 414(b), (c) or
(m) of the IRC at such time (collectively, the “Controlled Group ERISA
Affiliates”) (or is reasonably likely, as determined in the reasonable
discretion of Agent, to result in liability to Parent, Borrower, any of their
respective Subsidiaries or any of their respective Controlled Group ERISA
Affiliates in the case of liability of any of their respective ERISA Affiliates
that are not Controlled Group ERISA Affiliates) in excess of $1,000,000 during
the term of this Agreement; or there exists, an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans maintained, sponsored or obligated to be
contributed to by Parent, Borrower, any of their respective Subsidiaries or any
of their Controlled Group ERISA Affiliates (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities) which exceeds $1,000,000; or there exists an amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA) individually or
in the aggregate for all Pension Plans maintained, sponsored or obligated to be
contributed to by ERISA Affiliate that are not Controlled Group ERISA Affiliates
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities) which exceeds $1,000,000 and which is
reasonably likely, as determined in the reasonable discretion of Agent, to
result in material liability of Parent, Borrower, any of their respective
Subsidiaries, or any of their respective Controlled Group ERISA Affiliates.

 

9. RIGHTS AND REMEDIES.

9.1. Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

(a) declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrower shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;

 

- 47 -



--------------------------------------------------------------------------------

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.3 or Section 8.4, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Parent and Borrower.

9.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10. WAIVERS; INDEMNIFICATION.

10.1. Demand; Protest; etc. Parent and Borrower waive demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Parent or Borrower may in any way be liable.

10.2. The Lender Group’s Liability for Collateral. Parent and Borrower hereby
agree that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims,

 

- 48 -



--------------------------------------------------------------------------------

demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFCF) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Parent’s, Borrower’s and their respective Subsidiaries’ compliance
with the terms of the Loan Documents (provided, however, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders, (ii) disputes solely between or among the Lenders
and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties of Parent, Borrower or any of their respective Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties owned, leased or operated by Parent,
Borrower or any of their respective Subsidiaries (each and all of the foregoing,
the “Indemnified Liabilities”); provided, however, that the reimbursement of
Lender Group Expenses shall be subject to any limitations thereto expressly
contained in this Agreement. The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents or the willful breach, in bad faith, by an
Indemnified Person of its obligations hereunder. This provision shall survive
the termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial

 

- 49 -



--------------------------------------------------------------------------------

statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by registered or
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile. In the case of notices or demands to Parent,
Borrower or Agent, as the case may be, they shall be sent to the respective
address set forth below:

 

If to Parent or Borrower:    MONOTYPE IMAGING INC   

500 Unicorn Park Drive

Woburn, Massachusetts 01801

Attn: Scott Landers, SVP & CFO

Fax No.: (781) 970-600

with copies to:    GOODWIN PROCTER LLP   

Exchange Place

53 State Street

Boston, MA 02109

Attn: Edward Matson Sibble; Jr.; Esq.

Fax No.: (617) 523-1231

If to Agent:    WELLS FARGO CAPITAL FINANCE, LLC   

One Boston Place

Boston, Massachusetts 02108

Attn: Technology Finance Manager

Fax No.: (617) 523-1697

with copies to:    BINGHAM McCUTCHEN LLP   

399 Park Avenue

New York, New York 10022

Attn: Katherine G. Weinstein, Esq.

Fax No.: (212) 702-3691

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

 

- 50 -



--------------------------------------------------------------------------------

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d) EACH OF PARENT AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS

 

- 51 -



--------------------------------------------------------------------------------

BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1. Assignments and Participations.

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing or (2) in connection
with an assignment to a Person that is a Lender, an Affiliate (other than
individuals) of a Lender or any Related Fund, and with the prior written consent
of Agent, which consent of Agent shall not be unreasonably withheld, delayed or
conditioned, and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender or
any Related Fund, any Lender may assign and delegate to one or more assignees so
long as such prospective assignee is an Eligible Transferee (each, an
“Assignee”; provided, however, that no Loan Party or Affiliate of a Loan Party
shall be permitted to become an Assignee) all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by Agent)
of $5,000,000 (except such minimum amount shall not apply to (x) an assignment
or delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b) (it being understood that the failure of such assigning
Lender to deliver such notice or to deliver the Assignment and Acceptance to
Borrower, Agent or any other Person shall not affect the legality, validity or
binding effect of such assignment), and (iii) unless waived by Agent, the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500.

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with

 

- 52 -



--------------------------------------------------------------------------------

respect to Section 10.3) and be released from any future obligations under this
Agreement (and in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent,

 

- 53 -



--------------------------------------------------------------------------------

and the Lenders shall continue to deal solely and directly with the Originating
Lender in connection with the Originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, (iv) no Lender shall transfer or
grant any participating interest under which the Participant has the right to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document, except to the extent such amendment to, or
consent or waiver with respect to this Agreement or of any other Loan Document
would (A) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or substantially all of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender (other than a waiver of default
interest), or (E) decreases the amount or postpones the due dates of scheduled
principal repayments or prepayments or premiums payable to such Participant
through such Lender, and (v) all amounts payable by Borrower hereunder shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement. The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent, Borrower and their respective
Subsidiaries and their respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 \and such Federal Reserve Bank or other Person may
enforce such pledge or security interest in any manner permitted under
applicable law.

(h) In the event that a Lender sells participating interests in all or any
portion of its Obligations, its Commitment, and the other rights and interests
of that Lender hereunder and under the other Loan Documents (the “Participating
Loans”), such Lender, on behalf of Borrower, shall maintain a register on which
it enters the name of all participants in the Participating Loans held by it
(the “Participant Register”). A Participating Loan may be participated in whole
or in part only by registration of such participation on the Participant
Register. Any participation of such Participating Loan may be effected only by
the registration of such participation on the Participant Register.

 

- 54 -



--------------------------------------------------------------------------------

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that neither Parent nor Borrower may assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release Parent or Borrower from its Obligations. A Lender may
assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 13.1 and, except as expressly
required pursuant to Section 13.1, no consent or approval by Parent or Borrower
is required in connection with any such assignment.

 

14. AMENDMENTS; WAIVERS.

14.1. Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent, Borrower or
any of their Respective Subsidiaries therefrom, shall be effective unless the
same shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and Borrower (on behalf of all the Loan
Parties that are party thereto) and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and Borrower (on behalf of all of the Loan Parties that are party
thereto), do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender without the consent of such Lender, or amend, modify, or eliminate
the last sentence of Section 2.4(c)(i),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 15.11,

 

- 55 -



--------------------------------------------------------------------------------

(vi) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(vii) amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(viii) contractually subordinate any of Agent’s Liens,

(ix) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(x) amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii),

(xi) amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(xii) amend, modify, or eliminate the definitions of Maximum Revolver Amount
(except as otherwise permitted by Section 2.2).

(b) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrower (and shall not
require the written consent of any of the Lenders), and (ii) any provision of
Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,

(c) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrower, and the Required Lenders,

(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrower, and the Required Lenders,

(e) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or
Borrower, shall not require consent by or the agreement of any Loan

 

- 56 -



--------------------------------------------------------------------------------

Party, and (ii) any amendment, waiver, modification, elimination, or consent of
or with respect to any provision of this Agreement or any other Loan Document
may be entered into without the consent of, or over the objection of, any
Defaulting Lender other than any of the matters governed by Section 14.1(a)(i)
through (iii).

14.2. Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) or any Lender that made a claim
for compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender or Tax Lender, as applicable, hereunder and
under the other Loan Documents, the Holdout Lender or Tax Lender, as applicable,
shall remain obligated to make the Holdout Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Advances and to purchase a participation in each
Letter of Credit, in an amount equal to its Pro Rata Share of such Letters of
Credit.

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent,

 

- 57 -



--------------------------------------------------------------------------------

Borrower and any of their respective Subsidiaries of any provision of this
Agreement. Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent, Borrower and their respective
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Parent, Borrower and their respective Subsidiaries as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the Collections of Parent, Borrower and their respective
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and

 

- 58 -



--------------------------------------------------------------------------------

remedies of the Lender Group with respect to Parent, Borrower and their
respective Subsidiaries, the Obligations, the Collateral, the Collections of
Parent, Borrower and their respective Subsidiaries, or otherwise related to any
of same as provided in the Loan Documents, and (g) incur and pay such Lender
Group Expenses as Agent may deem necessary or appropriate for the performance
and fulfillment of its functions and powers pursuant to the Loan Documents. Each
Lender hereby authorizes the Agent to act on its behalf and in its name and to
represent it in any way whatsoever in connection with the preparation, execution
and delivery of (i) each German Security Document and the perfection and
monitoring of each security interest granted under any German Security Document
(a “German Security Interest”), and (ii) each UK Security Document and the
perfect and monitoring of each security interest granted under any UK Security
Document (a “UK Security Interest”), including but not limited to, any pledge or
charge agreement with respect to shares in a German or UK company in notarial or
any other form, as well as any other charge, pledge, mortgage, assignment or
transfer of title for security purposes. This power of attorney includes the
power to enter into and agree to the terms of, and any amendments to, any
agreements which are necessary or desirable in this context, the power to make
and receive any and all declarations and to perform any and all actions which
are necessary or appropriate in this context, whether in private written form
(private Schriftform) or in notarial form. Each Lender hereby approves
(genehmigt) all declarations the Agent has made in connection with the
preparation, execution and delivery of each German Security Document as well as
the perfection and monitoring of each German Security Interest. The Agent shall
have the sole power of attorney and shall be released from the restrictions of
self-dealing according to Section 181 of the German Civil Code (BGB) and shall
be authorized to delegate this power of attorney, including the release from the
restrictions of Section 181 of the German Civil Code. The Agent shall (i) hold
such German Security Interest, if any, which is transferred or assigned by way
of security (Sicherungsübereignung/ Sicherungsabtretung) or otherwise granted
under a non-accessory security right (nicht akzessorische Sicherheit) as trustee
(Treuhänder) for the benefit of the Lenders and (ii) administer in the name and
on behalf of the Lenders such German Security Interest which is pledged
(Verpfändung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to the Lenders.

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Parent, Borrower or any of their respective Subsidiaries or Affiliates, or any
officer or director thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of Parent, Borrower or their respective
Subsidiaries or any other party to any Loan

 

- 59 -



--------------------------------------------------------------------------------

Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lenders (or Bank Product Providers)
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Parent, Borrower
or their respective Subsidiaries.

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (unless such action or inaction required consent of a greater number of
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders (and Bank Product Providers).

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

15.6. Credit Decision. Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent, Borrower and their respective Subsidiaries or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender (or Bank Product Provider). Each Lender represents (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related

 

- 60 -



--------------------------------------------------------------------------------

Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Parent, Borrower or any other Person party to a Loan
Document. Except for notices, reports, and other documents expressly herein
required to be furnished to the Lenders by Agent, Agent shall not have any duty
or responsibility to provide any Lender (or Bank Product Provider) with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Parent, Borrower
or any other Person party to a Loan Document that may come into the possession
of any of the Agent-Related Persons. Each Lender acknowledges (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Parent, Borrower, their
respective Affiliates or any of their respective business, legal, financial or
other affairs, and irrespective of whether such information came into Agent’s or
its Affiliates’ or representatives’ possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Parent, Borrower and their respective Subsidiaries received by
Agent to reimburse Agent for such out-of-pocket costs and expenses (to the
extent such out-of-pocket costs and expenses constitute Lender Group Expenses)
prior to the distribution of any amounts to Lenders (or Bank Product Providers).
In the event Agent is not reimbursed for such costs and expenses from the
Collections of Parent, Borrower and their respective Subsidiaries received by
Agent, each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s ratable share thereof. Whether
or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify upon demand and defend the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so) from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for

 

- 61 -



--------------------------------------------------------------------------------

the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document or any
documented contemplated by or referred to herein or therein to the extent that
Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

15.8. Agent in Individual Capacity. WFCF and its Affiliates and Related Funds
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent, Borrower and their respective Subsidiaries and Affiliates
and any other Person party to any Loan Document as though WFCF were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group. The other members of the Lender Group acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, WFCF or its Affiliates
or Related Funds may receive information regarding Parent, Borrower or their
respective Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Parent, Borrower or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

15.9. Successor Agent. Agent may resign as Agent upon 45 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so

 

- 62 -



--------------------------------------------------------------------------------

long as no Event of Default has occurred and is continuing) the consent of
Borrower (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
and Related Funds may make loans to, issue letters of credit for the account of,
accept deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Parent, Borrower and their respective
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates and
Related Funds may receive information regarding Parent, Borrower or their
respective Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Parent, Borrower or such
other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that, in
such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them. With respect to the Swing Loans and Protective Advances,
Swing Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the sub-agent of
Agent.

15.11. Collateral Matters.

(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which none of Parent, Borrower or any of their
respective Subsidiaries owned any interest at the time Agent’s Lien was granted
nor at any time thereafter, or (iv) constituting property leased to Parent,
Borrower or any of their respective Subsidiaries under a lease that has expired
or is terminated in a transaction permitted under this Agreement. The Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank

 

- 63 -



--------------------------------------------------------------------------------

Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to, credit bid or purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including under Section 363 of the Bankruptcy Code, (b) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale or other disposition thereof conducted
under the provisions of the Code, including pursuant to Sections 9-610 or 9-620
of the Code, or (c) credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by Agent (whether by judicial action or otherwise)
in accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are used to consummate
such purchase). Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrower in respect of)
all interests retained by Parent, Borrower or any of their respective
Subsidiaries, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral. The Lenders further hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Permitted Lien on such property if such Permitted
Lien secures Permitted Purchase Money Indebtedness.

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Parent,
Borrower or any of their respective Subsidiaries or is cared for, protected, or
insured or has been encumbered, or that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the

 

- 64 -



--------------------------------------------------------------------------------

rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders and Issuing Lenders agrees that prior to the occurrence
of an Event of Default, it shall not, without the express written consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the written request of Agent, set off against the Obligations (to the extent
then due and payable), any amounts owing by such Lender to any Loan Party or any
deposit accounts of any Loan Party now or hereafter maintained with such Lender.
At any time and from time to time upon the occurrence of and during the
continuance of an Event of Default, to the fullest extent permitted by
applicable law, each Lender, Issuing Lender and each Affiliate (including each
branch office thereof) of any of them is hereby authorized, without notice or
demand (each of which is hereby waived by each Loan Party), to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by such Lender, Issuing Lender or any of their respective
Affiliates to or for the credit or the account of any Loan Party against any
unpaid Obligation of the Loan Parties now or hereafter existing, whether or not
any demand was made under any Loan Document with respect to such Obligation and
even though such Obligation may be unmatured. The rights under this
Section 15.12(a) are in addition to any other rights and remedies (including
other rights of setoff) that Agent, the Lenders, any Issuing Lenders, the
Underlying Issuer and their respective Affiliates may have. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

- 65 -



--------------------------------------------------------------------------------

15.13. Agency for Perfection. Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement and the other Loan Documents relating to the Collateral or otherwise
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders (and such Bank Product Provider).

15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Parent, Borrower or any of their respective Subsidiaries (each, a
“Report”) prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent, Borrower
and their respective Subsidiaries and will rely significantly upon Parent’s,
Borrower’s and their respective Subsidiaries’ books and records, as well as on
representations of Parent’s, Borrower’s and their respective Subsidiaries’
personnel,

 

- 66 -



--------------------------------------------------------------------------------

(d) agrees to keep all Reports and other material, non-public information
regarding Parent, Borrower and their respective Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent’s, Borrower’s or their respective Subsidiaries’ to
Agent that has not been contemporaneously provided by Parent, Borrower or their
respective Subsidiaries to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Parent, Borrower or their respective
Subsidiaries, the Required Lenders may, from time to time, reasonably request
Agent to exercise such right as specified in such Lender’s notice to Agent,
whereupon Agent promptly shall request of Borrower the additional reports or
information reasonably specified by such Required Lenders, and, upon receipt
thereof from Parent, Borrower or their respective Subsidiaries, Agent promptly
shall provide a copy of same to such Required Lenders, and (z) any time that
Agent renders to Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

15.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Parent, Borrower or any other Person for any failure by any
other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

- 67 -



--------------------------------------------------------------------------------

16. WITHHOLDING TAXES.

(a) All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes other than to the
extent required by applicable law. In the event any deduction or withholding of
Taxes is required, Borrower shall comply with the next sentence of this
Section 16(a). If any Taxes are so levied or imposed, Borrower agrees to pay the
full amount of such Taxes to the taxing authority and, in the case of
Indemnified Taxes, such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16(a) after withholding or
deduction for or on account of any Taxes (including any Indemnified Taxes
imposed on additional amounts paid pursuant to this Section 16(a)), will not be
less than the amount provided for herein had no such deductions or withholdings
been made. Borrower will furnish to Agent as promptly as possible after the date
the payment of any Tax is due pursuant to applicable law, certified copies of
tax receipts evidencing such payment by Borrower.

(b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document (the “Other Taxes”).

(c) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant (or, in the case
of a Participant, to the Lender granting the participation only) shall to
deliver to Agent one of the following before receiving its first payment under
this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

- 68 -



--------------------------------------------------------------------------------

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(vi) Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction and to timely provide such
forms and other certifications claiming such exemptions and/or reductions to
which it is legally entitled.

(d) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender shall deliver to deliver
to Agent (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement, but only if such Lender or such Participant is legally able to
deliver such forms, provided, however, that nothing in this Section 16(d) shall
require a Lender or Participant to disclose any information that it deems to be
confidential (including without limitation, its tax returns). Each Lender and
each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.

(e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant (other than to an Affiliate or a Related
Fund), such Lender or Participant agrees to notify Agent (or, in the case of a
sale of a participation interest, to the Lender granting the participation only)
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrower to such Lender or Participant. To the extent of such
percentage amount, Agent will treat such Lender’s or such Participant’s
documentation provided pursuant to Section 16(c) or 16(d) as no longer valid.
With respect to such percentage amount, such Participant or Assignee may provide
new documentation, pursuant to Section 16(c) or 16(d), if applicable. Borrower
agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations so long as such Participant complies with the obligations
set forth in this Section 16 with respect thereto. Notwithstanding the
foregoing, a Participant shall not be entitled to receive any greater amount
under Section 16 than the

 

- 69 -



--------------------------------------------------------------------------------

applicable Lender would have been entitled to receive unless the sale of the
participation is made with the Borrower’s prior written consent pursuant to an
authorization under this Section 16.1(e).

(f) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent or the
assigning Lender (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

(g) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or Agent as may be necessary for the
Borrower or Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(i) If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrower (but only to

 

- 70 -



--------------------------------------------------------------------------------

the extent of payments made, or additional amounts paid, by Borrower under this
Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrower, upon the request of Agent or such Lender,
agrees to repay the amount paid over to Borrower (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.

(j) Subject to Section 14.2, if any Lender requests indemnification or
additional amounts under Section 16, then such Lender shall use reasonable
efforts to designate a different one of its lending offices or assign its rights
and obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Lender, such designation or assignment would
eliminate or reduce amounts payable pursuant to Section 16 in the future, and
(ii) in the reasonable judgment of such Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Lender in
connection with any such designation or assignment.

 

17. GENERAL PROVISIONS.

17.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Parent, Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group, Parent or Borrower, whether
under any rule of construction or otherwise. On the contrary, this Agreement has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of all parties hereto.

17.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5. Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
by virtue of entering into a Bank Product

 

- 71 -



--------------------------------------------------------------------------------

Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Agent as its agent and to have accepted the benefits of the Loan
Documents; it being understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the relevant Bank Product Provider is
the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrower may obtain Bank Products from any Bank Product
Provider although Borrower is not required to do so; provided, however, that if
Borrower seeks to obtain any Bank Products, it shall offer WFCF (or one or more
of its Affiliates) the opportunity to bid for all Bank Products. Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

17.6. Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this

 

- 72 -



--------------------------------------------------------------------------------

Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or any Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be asserted, or declared, to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the advice of counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrower or such Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9. Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent,
Borrower and their Respective Subsidiaries, their operations, assets, and
existing and contemplated business plans (“Confidential Information”) shall be
treated by Agent and the Lenders in a confidential manner, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (the Persons in this
clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,

 

- 73 -



--------------------------------------------------------------------------------

to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrower with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
(i) provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) after consultation with the Borrower, use the name, logos,
and other insignia of Borrower and the Loan Parties and the Total Commitments
provided hereunder in any “tombstone” or comparable advertising, on its website
or in other marketing materials of Agent.

17.10. Lender Group Expenses. Borrower agrees to pay the Lender Group Expenses
on the earlier of (a) the first day of the month following the date on which
such Lender Group Expenses were first incurred or (b) the date on which demand
therefor is made by Agent. Borrower agrees that its obligations contained in
this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

17.11. Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

 

- 74 -



--------------------------------------------------------------------------------

17.12. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act. In addition, if Agent is required by law or regulation or
internal policies to do so, it shall have the right to periodically conduct
(a) Patriot Act searches, OFAC/PEP searches, and customary individual background
checks for the Loan Parties and (b) OFAC/PEP searches and customary individual
background checks for the Loan Parties’ senior management and key principals,
and Borrower agrees to cooperate in respect of the conduct of such searches and
further agrees that the reasonable costs and charges for such searches shall
constitute Lender Expenses hereunder and be for the account of Borrower.

17.13. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

[Signature pages to follow.]

 

- 75 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

MONOTYPE IMAGING HOLDINGS INC.

a Delaware corporation, as Parent

By:  

/s/ Scott Landers

  Name: Scott Landers   Title: Chief Financial Officer

MONOTYPE IMAGING INC.

a Delaware corporation, as Borrower

By:  

/s/ Scott Landers

  Name: Scott Landers   Title: Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:  

/s/ David Sanchez

  Name: David Sanchez   Title: Director



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   1.    DEFINITIONS AND CONSTRUCTION      1       1.1.   
Definitions      1       1.2.    Accounting Terms      1       1.3.    Code     
2       1.4.    Construction      2       1.5.    Schedules and Exhibits      2
      1.6.    Pro Forma Effect of Permitted Acquisitions      3    2.    LOANS
AND TERMS OF PAYMENT      3       2.1.    Revolver Advances      3       2.2.   
Incremental Revolving Facility      3       2.3.    Borrowing Procedures and
Settlements      6       2.4.    Payments; Reductions of Commitments;
Prepayments      11       2.5.    Overadvances      15       2.6.    Interest
Rates and Letter of Credit Fee: Rates, Payments, and Calculations      15      
2.7.    Crediting Payments      16       2.8.    Designated Account      17   
   2.9.    Maintenance of Loan Account; Statements of Obligations      17      
2.10.    Fees      17       2.11.    Letters of Credit      17       2.12.   
LIBOR Option      22       2.13.    Capital Requirements      24    3.   
CONDITIONS; TERM OF AGREEMENT      26       3.1.    Conditions Precedent to the
Initial Extension of Credit      26       3.2.    Conditions Precedent to all
Extensions of Credit      26       3.3.    Maturity      26       3.4.    Effect
of Maturity      26       3.5.    Early Termination by Borrower      26    4.   
REPRESENTATIONS AND WARRANTIES      27       4.1.    Title to Assets; No
Encumbrances      27       4.2.    Jurisdiction of Organization; Location of
Chief Executive Office; Organizational Identification Number; Commercial Tort
Claims      27       4.3.    Due Organization and Qualification; Subsidiaries   
  28   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page      4.4.    Due Authorization; No Conflict      29      
4.5.    Governmental Consents      29       4.6.    Binding Obligations;
Perfected Liens      29       4.7.    Litigation      29       4.8.    No
Material Adverse Change      30       4.9.    Fraudulent Transfer      30      
4.10.    Employee Benefits      30       4.11.    Environmental Condition     
31       4.12.    Intellectual Property      31       4.13.    Leases      32   
   4.14.    Deposit Accounts and Securities Accounts      32       4.15.   
Complete Disclosure      32       4.16.    Indebtedness      32       4.17.   
Patriot Act      32       4.18.    Compliance with Laws      33       4.19.   
Payment of Taxes      33       4.20.    Margin Stock      33       4.21.   
Governmental Regulation      33       4.22.    OFAC      33       4.23.   
Employee and Labor Matters      34       4.24.    Parent as a Holding Company   
  34      5.       AFFIRMATIVE COVENANTS      34       5.1.    Financial
Statements, Reports, Certificates      34       5.2.    Collateral Reporting   
  35       5.3.    Inspection      35       5.4.    Maintenance of Properties   
  35       5.5.    Taxes      35       5.6.    Insurance      35       5.7.   
Chief Executive Office      36       5.8.    Compliance with Laws      36      
5.9.    Existence      37       5.10.    Environmental      37   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page       5.11.    [Reserved.]      37        5.12.    Formation
of Subsidiaries; Material Foreign Subsidiaries      37        5.13.    Lender
Meetings      38        5.14.    ERISA Compliance      39        5.15.   
Further Assurances      39        5.16.    Post-Closing Covenants      40    6.
  NEGATIVE COVENANTS      40        6.1.    Indebtedness      40        6.2.   
Liens      40        6.3.    Restrictions on Fundamental Changes      40     
  6.4.    Disposal of Assets      41        6.5.    Change Name      41     
  6.6.    Nature of Business      41        6.7.    Prepayments and Amendments
     42        6.8.    [Reserved.]      42        6.9.    Restricted Junior
Payments      42        6.10.    Accounting Methods      43        6.11.   
Investments; Controlled Investments      43        6.12.    Transactions with
Affiliates      43        6.13.    Use of Proceeds      44        6.14.   
Limitation on Issuance of Stock      44        6.15.    Parent as Holding
Company      44        6.16.    Inventory and Equipment with Bailees      44   
7.   FINANCIAL COVENANTS      44    8.   EVENTS OF DEFAULT      45    9.  
RIGHTS AND REMEDIES      47        9.1.    Rights and Remedies      47     
  9.2.    Remedies Cumulative      48    10.   WAIVERS; INDEMNIFICATION      48
     10.1.    Demand; Protest; etc      48      10.2.    The Lender Group’s
Liability for Collateral      48      10.3.    Indemnification      48   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   11.    NOTICES      49    12.    CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER      51    13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
     52       13.1.    Assignments and Participations      52       13.2.   
Successors      55    14.    AMENDMENTS; WAIVERS      55       14.1.   
Amendments and Waivers      55       14.2.    Replacement of Certain Lenders   
  57       14.3.    No Waivers; Cumulative Remedies      57    15.    AGENT; THE
LENDER GROUP      58       15.1.    Appointment and Authorization of Agent     
58       15.2.    Delegation of Duties      59       15.3.    Liability of Agent
     59       15.4.    Reliance by Agent      60       15.5.    Notice of
Default or Event of Default      60       15.6.    Credit Decision      60      
15.7.    Costs and Expenses; Indemnification      61       15.8.    Agent in
Individual Capacity      62       15.9.    Successor Agent      62       15.10.
   Lender in Individual Capacity      63       15.11.    Collateral Matters     
63       15.12.    Restrictions on Actions by Lenders; Sharing of Payments     
65       15.13.    Agency for Perfection      66       15.14.    Payments by
Agent to the Lenders      66       15.15.    Concerning the Collateral and
Related Loan Documents      66       15.16.    Audits and Examination Reports;
Confidentiality; Disclaimers by Lenders; Other Reports and Information      66
      15.17.    Several Obligations; No Liability      67    16.    WITHHOLDING
TAXES      68    17.    GENERAL PROVISIONS      71       17.1.    Effectiveness
     71       17.2.    Section Headings      71   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     17.3.    Interpretation      71      17.4.   
Severability of Provisions      71      17.5.    Bank Product Providers      71
     17.6.    Debtor-Creditor Relationship      72      17.7.    Counterparts;
Electronic Execution      72      17.8.    Revival and Reinstatement of
Obligations      73      17.9.    Confidentiality      73      17.10.    Lender
Group Expenses      74      17.11.    Survival      74      17.12.    Patriot
Act      75      17.13.    Integration      75   

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-2    Form of Bank
Product Provider Letter Agreement Exhibit C-1    Form of Compliance Certificate
Exhibit I-1    Form of IP Reporting Certificate Exhibit L-1    Form of LIBOR
Notice Schedule A-1    Agent’s Account Schedule A-2    Authorized Persons
Schedule C-1    Commitments Schedule D-1    Designated Account Schedule P-1   
Permitted Investments Schedule P-2    Permitted Liens Schedule R-1    Real
Property Collateral Schedule 1.1    Definitions Schedule 3.1    Conditions
Precedent Schedule 4.2(a)    Jurisdictions of Organization Schedule 4.2(b)   
Chief Executive Offices Schedule 4.2(c)    Organizational Identification Numbers
Schedule 4.2(d)    Commercial Tort Claims Schedule 4.3(b)(i)    Capitalization
of Loan Parties Schedule 4.3(b)(ii)    Rights under Stock of Loan Parties
Schedule 4.3(b)(iii)    Capitalization of Foreign Subsidiaries Schedule 4.3(c)
   Stock of Loan Parties’ Subsidiaries Schedule 4.10(a)    Plans Schedule
4.10(d)    Health Benefits Schedule 4.11    Environmental Matters Schedule 4.14
   Deposit Accounts and Securities Accounts Schedule 4.16    Indebtedness
Schedule 5.1    Financial Statements, Reports, Certificates Schedule 5.2   
Collateral Reporting Schedule 6.6    Nature of Business



--------------------------------------------------------------------------------

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Parent, Borrower or any of their respective Subsidiaries in a
Permitted Acquisition; provided, however, that such Indebtedness (a) is
Permitted Indebtedness, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person of all or substantially all of
the Stock of any other Person.

“Additional Lender” has the meaning specified therefor in Section 2.2(c) of the
Agreement.

“Adjusted EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ or Borrower and its Subsidiaries’, as applicable, consolidated net
earnings, including interest income, (or loss) plus (a) the following, to the
extent the respective amounts described in clauses (i) - (ix) reduced such
consolidated net earnings (or loss) for such fiscal period: (i) net interest
expense, (ii) income taxes, (iii) depreciation, (iv) amortization,
(v) stock-based compensation expense, (vi) Restructuring, Issuance, and Cash
Non-Operating Costs, (vii) costs, fees, charges or expenses relating to the
transactions contemplated by the Loan Documents, (viii) costs, fees, charges or
expenses in connection with any Permitted Acquisition incurred on or prior to or
within 60 days after the closing date thereof; provided, however that all of
such costs, fees, charges, or expenses shall not exceed $2,000,000 (or such
other amount acceptable to Agent in its sole discretion) for the 12 month period
ended as of the applicable date of determination and (ix) other expenses or
losses which do not represent a cash item (excluding any such non-cash item to
the extent it represents an accrual or reserve for potential cash items in any
future period or amortization of a prepaid cash item that was paid in a prior
period), minus (b) the following: (i) cash non-operating gains to the extent
such amount increased consolidated net earnings for such period, (ii) interest
income, (iii) other non-cash gains to the extent such amount increased
consolidated net earnings for such fiscal period (excluding any such non-cash
item to the extent it represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period) and (iv) any software development costs to the extent capitalized
during such period in each case, for such period and



--------------------------------------------------------------------------------

determined on a consolidated basis in accordance with GAAP; provided, however
that for purposes of calculating Adjusted EBITDA, transaction costs in
connection with a Permitted Acquisition shall be determined without giving
effect to the Financial Accounting Standards Board’s Statement No. 141R.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.12: (a) any Person which owns
directly or indirectly 10% or more of the Stock having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership or joint venture in
which a Person is a general partner or joint venturer shall be deemed an
Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Parent, Borrower or their respective
Subsidiaries to Agent under the Loan Documents.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

- 2 -



--------------------------------------------------------------------------------

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.

“Available Amount” means, (a) $5,000,000 from the Closing Date through
December 31, 2011 and (b) after December 31, 2011, the sum, without duplication,
of (i) the sum (determined on a cumulative basis and in no event less than zero)
of 50% of Borrower’s Excess Cash Flow for all fiscal years ending after the
Closing Date, minus (ii) the aggregate amount of Restricted Junior Payments made
after the Closing Date pursuant to Section 6.9(d).

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent, Borrower or any of their respective
Subsidiaries by a Bank Product Provider: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) cash management
services, or (g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent, Borrower or any of their respective Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent, Borrower or any of their
respective Subsidiaries to any Bank Product Provider pursuant to or evidenced by
a Bank Product Agreement and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Hedge Obligations, and (c) all amounts
that Agent or any Lender is obligated to pay to a Bank Product Provider as a
result of Agent or such Lender purchasing participations from, or executing
guarantees or indemnities or reimbursement obligations to, a Bank Product
Provider with respect to the Bank Products provided by such Bank Product
Provider to Parent, Borrower or any of their respective Subsidiaries; provided,
however, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, (i) if the applicable Bank
Product Provider is Wells Fargo or its Affiliates, then, if requested by Agent,
Agent shall have received a Bank Product Provider Letter Agreement within 10
days after the date of such request, or (ii) if the applicable Bank Product
Provider is any other Person, the applicable Bank Product must have been
provided on or after the Closing Date and Agent shall have received a Bank
Product Provider Letter Agreement within 10 days after the date of the provision
of the applicable Bank Product to Parent, Borrower or any of their respective
Subsidiaries.

 

- 3 -



--------------------------------------------------------------------------------

“Bank Product Provider” means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Parent, Borrower or any of their
respective Subsidiaries; provided further, however, that if, at any time, a
Lender ceases to be a Lender under the Agreement, then, from and after the date
on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.

“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by (a) the applicable Bank Product
Provider, (b) Parent, Borrower or any of their respective Subsidiaries, as
applicable, and (c) Agent.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time or any similar legislation in a relevant jurisdiction.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances that are Base Rate Loans), the applicable
margin set forth in the following table that correspond to the most recent
Leverage Ratio calculation delivered to Agent pursuant to Section 5.1 of the
Agreement (the “Leverage Ratio Calculation”); provided, however, that for the
period from the Closing Date through the date Agent receives the Leverage Ratio
Calculation in respect of the testing period ending at least one (1) full fiscal
quarter following the Closing Date, the Base Rate Margin shall be at the margin
in the row styled “Level I”:

 

Level

       

Leverage Ratio Calculation

  

Base Rate Margin

I      If the Leverage Ratio is less 1.5:1.0    1.25 percentage points II     
If the Leverage Ratio is greater than or equal to 1.5:1.0    1.50 percentage
points

 

- 4 -



--------------------------------------------------------------------------------

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter. Except as set forth in the foregoing
proviso, the Base Rate Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 5.1 of the Agreement;
provided, however, that if Borrower fails to provide such certification when
such certification is due, the Base Rate Margin shall be set at the margin in
the row styled “Level II” as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Base Rate Margin shall be set
at the margin based upon the calculations disclosed by such certification. In
the event that the information regarding the Leverage Ratio contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Base Rate Margin for any period (a “Base Rate Period”) than the Base
Rate Margin actually applied for such Base Rate Period, then (i) Borrower shall
immediately deliver to Agent a correct certificate for such Base Rate Period,
(ii) the Base Rate Margin shall be determined as if the correct Base Rate Margin
(as set forth in the table above) were applicable for such Base Rate Period, and
(iii) Borrower shall immediately deliver to Agent full payment in respect of the
accrued additional interest as a result of such increased Base Rate Margin for
such Base Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations, and if Borrower complies with the requirements of this
sentence, no Event of Default shall be deemed to have occurred solely as a
result of Borrower’s failure to make such full payment at the times originally
due.

“Board of Directors” means the board of directors (or comparable managers) of
Parent, Borrower or any of their respective Subsidiaries or committee thereof
duly authorized to act on behalf of the board of directors (or comparable
managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of Adjusted EBITDA
for such period.

 

- 5 -



--------------------------------------------------------------------------------

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause
(d) above, or (ii) any other bank organized under the laws of the United States
or any state thereof so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of or redeemable at the option of
the holder within six months or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the criteria
described in clause (d) above, and (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
30%, or more, of the Stock of

 

- 6 -



--------------------------------------------------------------------------------

Parent having the right to vote for the election of members of the Board of
Directors, (b) a majority of the members of the Board of Directors of Parent or
Borrower do not constitute Continuing Directors, (c) Parent fails to own or
control, directly or indirectly, 100% of the Stock of Borrower having the right
to vote for the election of members of the Board of Directors thereof,
(d) Borrower fails to own and control, directly or indirectly, 100% of the Stock
of its Subsidiaries having the right to vote for the election of members of the
Board of Directors thereof, or (e) a “Change of Control” (or other comparable
term) shall occur under any document evidencing any subordinated Indebtedness of
Parent or Borrower permitted under the definition of Permitted Indebtedness.

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement or the date on which Agent sends
Borrower a written notice that each of the conditions precedent set forth on
Schedule 3.1 either have been satisfied or have been waived.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds and products
thereof now owned or hereafter acquired by Parent, Borrower or any of their
respective Subsidiaries in or upon which a Lien is granted by such Person in
favor of Agent or the Lenders under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s, Borrower’s or any of their respective Subsidiaries’ books and
records, Equipment, or Inventory, in each case, in form and substance reasonably
satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

“Commitment” means, with respect to each Lender, its Revolver Commitment or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 (as may be updated from time to
time by Agent) or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent and Borrower to
Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

 

- 7 -



--------------------------------------------------------------------------------

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent, Borrower or any of
their respective Subsidiaries, as applicable, Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).

“Controlled Account” has the meaning specified therefor in the Security
Agreement.

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Current Assets” means, as at any date of determination, the total assets of
Parent, Borrower and their respective Subsidiaries (other than cash and Cash
Equivalents) which may properly be classified as current assets on a
consolidated balance sheet of Parent, Borrower and their respective Subsidiaries
in accordance with GAAP.

“Current Liabilities” means, as at any date of determination, the total
liabilities of Parent and its Subsidiaries which may properly be classified as
current liabilities (other than the current portion of the Swing Loans and the
Advances) on a consolidated balance sheet of Parent, Borrower and their
respective Subsidiaries in accordance with GAAP.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement),
(b) notified the Borrower, Agent, or any Lender in writing that it does not
intend to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after

 

- 8 -



--------------------------------------------------------------------------------

written request by Agent, to confirm that it will comply with the terms of the
Agreement relating to its obligations to fund any amounts required to be funded
by it under the Agreement, (e) otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it under the Agreement
within 1 Business Day of the date that it is required to do so under the
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“Dollars” or “$” means United States dollars.

“Earn-Outs” shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000 (b) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
or a political subdivision of any such country and which has total assets in
excess of $250,000,000, provided that such bank is acting through a branch or
agency located in the United States, (c) a finance company, insurance company,
or other financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans and having (together with its Affiliates
and Related Funds) total assets (including assets under management) in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, including any Related Fund, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and Borrower
(such approval by Borrower not to be unreasonably withheld, conditioned or
delayed), and (f) during the continuation of an Event of Default, any other
Person approved by Agent.

 

- 9 -



--------------------------------------------------------------------------------

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, Borrower, or any of their respective Subsidiaries, or any
of their predecessors in interest, (b) from adjoining properties or businesses,
or (c) from or onto any facilities which received Hazardous Materials generated
by any Parent, Borrower, or any of their respective Subsidiaries, or any of
their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Parent, Borrower or any of their respective Subsidiaries, relating to the
environment, the effect of the environment on employee health, or Hazardous
Materials, in each case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties and sanctions incurred as a result of any
claim or demand, or Remedial Action required, by any Governmental Authority or
any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person whose employees are treated as employed
by the same employer as the employees of Parent, Borrower or any of their
respective Subsidiaries under IRC Section 414(b), (b) any trade or business
whose employees are treated as employed by the same employer as the employees of
Parent, Borrower or any of their respective Subsidiaries under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization that is a member of an affiliated service group of
which Parent, Borrower or any of their respective Subsidiaries is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person that is a party to an arrangement with
Parent, Borrower or any of their respective Subsidiaries and whose employees are
aggregated with the employees of Parent, Borrower or any of their respective
Subsidiaries under IRC Section 414(o).

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section with respect to a Pension Plan,
excluding,

 

- 10 -



--------------------------------------------------------------------------------

however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; (b) the applicability of the requirements of
Section 4043(b) of ERISA with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, to any Pension Plan where an event described in
paragraph (9), (10), (11), (I2) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following 30
days; (c) a withdrawal by Parent, Borrower, any of their respective
Subsidiaries, or any ERISA Affiliate from a Pension Plan or the termination of
any Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of Parent, Borrower or any of their respective Subsidiaries,
or ERISA Affiliate in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential withdrawal liability therefor, or the receipt by Parent, Borrower, any
of their respective Subsidiaries, or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on Parent,
Borrower, any of their respective Subsidiaries, or any ERISA Affiliate pursuant
to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the failure by Parent, Borrower, any of their
respective Subsidiaries, or any ERISA Affiliate to make any required
contribution to a Pension Plan (or the failure to make a required contribution
in any material respect with respect to any Plan that is not a Pension Plan or a
Multiemployer Plan), or the failure to meet the minimum funding standard of
Section 412 of the IRC with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the IRC) or the failure to make by its due
date a required installment under Section 430(j) of the IRC with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) an event or condition which would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (i) the
imposition of any material liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Parent, Borrower, any of their respective Subsidiaries or any ERISA Affiliate;
(j) an application for a funding waiver under Section 302(c) of ERISA or an
extension of any amortization period with respect to any Pension Plan; (k) the
occurrence of a non-exempt prohibited transaction under Sections 406 or 407 of
ERISA for which Parent, Borrower, or any of their respective Subsidiaries, may
be directly or indirectly liable and which is reasonably expected to result in a
material liability to Parent, Borrower, or any of their respective Subsidiaries;
(1) a material violation of the applicable requirements of Section 404 or 405 of
ERISA or the exclusive benefit rule under Section 401(a) of the IRC by any
fiduciary or disqualified person for which Parent, Borrower, any of their
respective Subsidiaries or any ERISA Affiliate may be directly or indirectly
liable and which is reasonably expected to result in a material liability to
Parent, Borrower, or any of their respective Subsidiaries; (m) the occurrence of
an act or omission which could give rise to the imposition on Parent, Borrower,
any of their respective Subsidiaries, or any ERISA Affiliate of material fines,
material penalties, material taxes or material related charges under Chapter 43
of the IRC or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the
assertion of a material claim (other than routine claims for benefits) against
any Plan or the assets thereof, or against Parent, Borrower, or any of their
respective Subsidiaries in connection with any such

 

- 11 -



--------------------------------------------------------------------------------

Plan that would reasonably be expected to result in material liability to the
applicable party; (o) receipt from the Internal Revenue Service of notice of the
failure of any Qualified Plan to qualify under Section 401(a) of the IRC, or the
failure of any trust forming part of any Qualified Plan to fail to qualify for
exemption from taxation under Section 501(a) of the IRC; (p) the imposition of
any lien on any of the rights, properties or assets of Parent, Borrower, any of
their respective Subsidiaries, or any ERISA Affiliate, in either case pursuant
to Section 303(k) of ERISA or Title IV of ERISA or to the penalty or excise tax
provisions of the IRC or to Section 430(k) or 412(n) of the IRC; or (q) the
establishment or amendment by Parent, Borrower, or any of their respective
Subsidiaries, of any “welfare plan”, as such term is defined in Section 3(1) of
ERISA, that provides post-employment health benefits in a manner that would
materially increase the liability of Parent, Borrower, or any of their
respective Subsidiaries.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent, Borrower and their respective Subsidiaries aged in excess of historical
levels with respect thereto and all book overdrafts of Parent, Borrower and
their respective Subsidiaries aged in excess of historical practices with
respect thereto, in each case as determined by Agent in its Permitted
Discretion.

“Excess Cash Flow” means, as of the date any determination thereof is to be
made, the result of (a) Adjusted EBITDA for the immediately preceding fiscal
year, less (b) the sum, without duplication, of (i) total interest payments (to
the extent paid in cash) on any Indebtedness of the Borrower permitted under the
Agreement (to the extent that such payments are not prohibited under the
Agreement) during such period, (ii) Capital Expenditures made in cash during
such period (to the extent that such Capital Expenditures are permitted to be
made under the Agreement), (iii) payment of Taxes made in cash during such
period, (iv) payments in excess of $15,000,000 made in cash during such period
to fund the Purchase Price of any Permitted Acquisitions, including any payments
made in connection with any Earn-Outs in respect of Permitted Acquisitions
(including, for the avoidance of doubt, Permitted Acquisitions that closed in
prior periods), (v) the amount of any outstanding Indebtedness in respect of
Earn-Outs, as of such date of determination, to the extent in excess of
$15,000,000, (vi) Restructuring, Issuance, and Cash Non-Operating Costs paid in
cash during such period, to the extent added back to EBITDA for such period,
(vii) costs, fees, charges or expenses relating to the transactions contemplated
by the Loan Documents paid in cash during such period, to the extent added back
to EBITDA for such period, (viii) costs, fees, charges or expenses in connection
with any Permitted Acquisition paid in cash during such period (to the extent
that payment of such costs, fees, charges or expenses is not prohibited under
the Agreement), to the extent added back to EBITDA for such period, and (ix) the
excess, if any, of Net Working Capital at the end of such period over Net
Working Capital at the beginning of such period (or, if the difference results
in an amount less than zero, minus the excess, if any, of Net Working Capital at
the beginning of such period over Net Working Capital at the end of such
period).

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

- 12 -



--------------------------------------------------------------------------------

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender (including any branch profits taxes), in each case imposed by the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s principal office
is located in or as a result of a present or former connection between such
Lender and the jurisdiction or taxing authority imposing the tax (other than any
such connection arising solely from such Lender having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document); (ii) taxes resulting
from a Lender’s failure to comply with the requirements of Section 16(c) or
Section 16(d) of the Agreement, or to the extent the documentation provided
pursuant to such Sections fails to establish a complete exemption from
applicable withholding taxes, other than, in either case, as a result of a
change in law, rule, regulation, order or other decision by any Governmental
Authority, (iii) any United States federal withholding taxes that would be
imposed on amounts payable to a Foreign Lender based upon the applicable law in
effect at the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), and (iv) in the case of a Foreign Lender, any
United States federal withholding taxes imposed on amounts payable to such
Foreign Lender as a result of such Foreign Lender’s failure to comply with the
applicable requirements set forth in FATCA after December 31, 2012, except that
Excluded Taxes shall not include: (A) withholding Taxes imposed by virtue of an
assignment or change in lending office requested by the Borrower, (B) any amount
that such Foreign Lender (or its assignor, if any) was previously entitled to
receive pursuant to Section 16(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (C) United States federal withholding
taxes that may be imposed after the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), as a result of a change in
law, rule, regulation, order or other decision with respect to any of the
foregoing by any Governmental Authority.

“FATCA” means Sections 1471, 1472, 1473 or 1474 of the Code and the regulations
or other guidance promulgated thereunder.

“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Parent, Borrower and Agent, in form and substance reasonably
satisfactory to Agent.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“First-Tier Foreign Subsidiary” means the German Subsidiary, the Hong Kong
Subsidiary, the Japanese Subsidiary, the UK Subsidiary and any other Foreign
Subsidiary, the equity of which is held directly by a Loan Party formed or
acquired pursuant to a transaction not prohibited by this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, and (c) all federal, state, and
local income taxes accrued during such period.

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (i) Adjusted EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (ii) Fixed Charges for such period.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means, individually and collectively, the German
Subsidiary, the Hong Kong Subsidiary, the Japanese Subsidiary, the UK
Subsidiary, or any other Subsidiary of the Parent that is not organized under
the laws of the United States or any State thereof.

“Foreign Transaction Required Availability” means that the sum of (a) Excess
Availability, plus (b) Qualified Cash exceeds $50,000,000.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“German Security Documents” means the notarial share pledge agreement for such
existing and future shares in Linotype required to be pledged pursuant to
Section 5.12 of the Agreement in favor of Agent and the Lenders, as pledgees.

“German Security Interest” has the meaning specified therefore in Section 15.1.

“German Subsidiary” means Linotype.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar governmental dispute-resolving panel or body.

 

- 14 -



--------------------------------------------------------------------------------

“Guarantors” means (a) each Subsidiary of Parent (other than any Subsidiary that
is not required to become a Guarantor pursuant to Section 5.12 and Borrower),
(b) Parent, and (b) each other Person that becomes a guarantor after the Closing
Date pursuant to Section 5.12 of the Agreement, and “Guarantor” means any one of
them.

“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each extant Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers, in
form and substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to Environmental Law as “hazardous substances,”
“hazardous materials,” “hazardous wastes,” “toxic substances,” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent, Borrower or any of their respective its Subsidiaries arising under,
owing pursuant to, or existing in respect of Hedge Agreements entered into with
one or more of the Bank Product Providers.

“Hedge Provider” means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with Parent, Borrower or their respective Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Hedge
Providers and the obligations with respect to Hedge Agreements entered into with
such former Lender or any of its Affiliates shall no longer constitute Hedge
Obligations.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Hong Kong Subsidiary” means China Type Design Limited, a limited liability
company organized under the laws of Hong Kong.

“Imaging Holdings” means Imaging Holdings Corp., a Delaware corporation.

 

- 15 -



--------------------------------------------------------------------------------

“Incremental Revolving Facility” has the meaning specified therefor in
Section 2.2(a) of the Agreement.

“Incremental Revolving Facility Amendment” has the meaning specified therefor in
Section 2.2(b)(ii) of the Agreement.

“Incremental Revolving Facility Closing Date” has the meaning specified therefor
in Section 2.2(b)(ii) of the Agreement.

“Incremental Revolving Facility Leverage Ratio” means, as of any date of
determination the ratio of (a) the aggregate Indebtedness of Parent and its
Subsidiaries (including any unfunded Revolver Commitments) as of the last day of
the applicable period to (b) Parent’s TTM EBITDA.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and not outstanding for more than 90 days after the date created), (f) all
obligations of such Person owing under Hedge Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the Hedge
Agreement were terminated on the date of determination, (g) any Prohibited
Preferred Stock of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief and
including the appointment of a trustee, receiver, administrative receiver,
administrator or similar officer.

 

- 16 -



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, Borrower, each of their respective Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(d) Borrower may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of business
and consistent with standard practice among companies in the same industry as
such Person and (c) Investments arising out of negotiated terms with an Account
Debtor in the ordinary course of business and consistent with standard practice
among companies in the same industry as such Person), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

“IP Reporting Certificate” means an IP Reporting Certificate substantially in
the form of Exhibit I-1.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time and
the regulations promulgated thereunder.

“Issuing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement and the
Issuing Lender shall be a Lender.

 

- 17 -



--------------------------------------------------------------------------------

“Japanese Subsidiary” means Monotype Imaging KK.

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent, Borrower or any of their
respective Subsidiaries under any of the Loan Documents that are paid, advanced,
or incurred by the Lender Group, (b) reasonable out-of-pocket fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with Parent, Borrower or any of their respective Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of Borrower (whether by wire
transfer or otherwise), together with any reasonable out-of-pocket costs and
expenses incurred in connection therewith, (d) out-of-pocket charges paid or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable out-of-pocket costs and expenses of third party claims or
any other suit paid or incurred by the Lender Group in enforcing or defending
the Loan Documents or in connection with the transactions contemplated by the
Loan Documents or the Lender Group’s relationship with Parent, Borrower or any
of their respective Subsidiaries, (h) Agent’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys fees, but not including internal
allocation of overhead) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (but not
including fees paid to syndicate members), or amending the Loan Documents,
(i) Agent’s and each Lender’s reasonable out-of-pocket costs and expenses
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants,

 

- 18 -



--------------------------------------------------------------------------------

and other advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Parent, Borrower or any
of their respective Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral, and
(j) without duplication of the usage fees described in Section 2.11(f) of the
Agreement, usage charges, charges, fees, costs and expenses for amendments,
renewals, extensions, transfers, or drawings from time to time customarily
imposed by the Underlying Issuer or incurred by the Issuing Lender in respect of
Letters of Credit and out-of-pocket charges, fees, costs and expenses paid or
incurred by the Underlying Issuer or Issuing Lender in connection with the
issuance, amendment, renewal, extension, or transfer of, or drawing under, any
Letter of Credit or any demand for payment thereunder.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit (as that term is defined in
the Code) issued by Underlying Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Leverage Ratio” means, as of any date of determination the ratio of (a) the
aggregate outstanding Indebtedness of Parent and its Subsidiaries as of the last
day of the applicable period to (b) Parent’s TTM EBITDA for the period ending on
the last day of the applicable period.

 

- 19 -



--------------------------------------------------------------------------------

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.’s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Leverage Ratio calculation delivered to Agent pursuant to Section 5.1 of
the Agreement (the “Leverage Ratio Calculation”); provided, however, that for
the period from the Closing Date through the date Agent receives the Leverage
Ratio Calculation in respect of the testing period ending at least one (1) full
fiscal quarter following the Closing Date, the LIBOR Rate Margin shall be at the
margin in the row styled “Level I”:

 

Level

       

Leverage Ratio Calculation

  

LIBOR Rate Margin

I

     If the Leverage Ratio is less than 1.5:1.0    2.25 percentage points

II

     If the Leverage Ratio is greater than or equal to 1.5:1.0    2.50
percentage points

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter. Except as set forth in the foregoing
proviso, the LIBOR Rate Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 5.1 of the Agreement;
provided, however, that if Borrower fails to provide such certification when
such certification is due, the LIBOR Rate Margin shall be set at the margin in
the row styled “Level II” as of the first day of the month following the date on
which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely

 

- 20 -



--------------------------------------------------------------------------------

deliver such certification, the LIBOR Rate Margin shall be set at the margin
based upon the calculations disclosed by such certification. In the event that
the information regarding the Leverage Ratio contained in any certificate
delivered pursuant to Section 5.1 of the Agreement is shown to be inaccurate,
and such inaccuracy, if corrected, would have led to the application of a higher
LIBOR Rate Margin for any period (a “LIBOR Rate Period”) than the LIBOR Rate
Margin actually applied for such LIBOR Rate Period, then (i) Borrower shall
immediately deliver to Agent a correct certificate for such LIBOR Rate Period,
(ii) the LIBOR Rate Margin shall be determined as if the correct LIBOR Rate
Margin (as set forth in the table above) were applicable for such LIBOR Rate
Period, and (iii) Borrower shall immediately deliver to Agent full payment in
respect of the accrued additional interest and Letter of Credit fees as a result
of such increased LIBOR Rate Margin for such LIBOR Rate Period, which payment
shall be promptly applied by Agent to the affected Obligations, and if Borrower
complies with the requirements of this sentence, no Event of Default shall be
deemed to have occurred solely as a result of Borrower’s failure to make such
payment at the times originally due.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Linotype” means Linotype GmbH, a limited liability company organized under the
laws of Germany.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, the Controlled Account Agreements, the
Control Agreements, the Copyright Security Agreement, the Fee Letter, the German
Security Documents, the UK Security Documents, the Guaranty, the Intercompany
Subordination Agreement, the Letters of Credit, the Mortgages, the Patent
Security Agreement, the Perfection Certificate, Security Agreement, the
Trademark Security Agreement, any note or notes executed by Borrower in
connection with the Agreement and payable to any member of the Lender Group, any
letter of credit application or letter of credit agreement entered into by
Borrower in connection with the Agreement, and any other instrument or agreement
entered into, now or in the future, by Parent, Borrower or any of their
respective Subsidiaries and any member of the Lender Group in connection with
the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Parent, Borrower and their respective Subsidiaries, taken as a
whole, (b) a material impairment of

 

- 21 -



--------------------------------------------------------------------------------

Parent’s, Borrower’s or any of their respective Subsidiaries’ ability to perform
its obligations under the Loan Documents to which they are a party or of the
Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of Parent, Borrower or any of their respective Subsidiaries’.

“Material Foreign Subsidiary” means, as of any date of determination, any
Foreign Subsidiary that (a) has generated revenues in excess of $5,000,000
during the immediately preceding 12 consecutive month period, or (b) has assets
having an aggregate book value in excess of $5,000,000.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means, subject to Section 2.2 of the Agreement,
$120,000,000, decreased by the amount of reductions in the Revolver Commitments
made in accordance with Section 2.4(c) of the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent, Borrower or
any of their respective Subsidiaries in favor of Agent, in form and substance
reasonably satisfactory to Agent, that encumber the Real Property Collateral.

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which Parent, Borrower, any of their respective
Subsidiaries, or any ERISA Affiliate makes, is making, is obligated, or within
the last six years has been obligated, to make contributions.

“Net Working Capital” means, as of any date of determination, Current Assets as
of such date minus Current Liabilities as of such date.

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest, default
interest (including any interest or default interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Reimbursement
Undertakings or with respect to Letters of Credit (irrespective of whether
contingent), premiums, liabilities (including all amounts charged to the Loan
Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising,

 

- 22 -



--------------------------------------------------------------------------------

and including all interest not paid when due and all Lender Group Expenses and
other amounts that Borrower is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, (b) all
debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by Borrower or any other Loan Party to
an Underlying Issuer now or hereafter arising from or in respect of an
Underlying Letters of Credit, and (c) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Other Taxes” has the meaning specified therefor in Section 16(b) of the
Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning specified therefor in Section 13.1(h) of
the Agreement.

“Participating Loans” has the meaning specified therefor in Section 13.1(h) of
the Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.19 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or has within the last six
years been maintained or sponsored by Parent, Borrower, any of their respective
Subsidiaries, or any current

 

- 23 -



--------------------------------------------------------------------------------

ERISA Affiliate or to which Parent, Borrower, any of their respective
Subsidiaries, or any current ERISA Affiliate has within the last six years made,
or was obligated to make, contributions, or with respect to which Parent,
Borrower or any of their respective Subsidiaries has any contingent liability
and (b) that is or was subject to Section 412 of the IRC, Section 302 of ERISA
or Title IV of ERISA.

“Perfection Certificate” means the representations and warranties of officers
form submitted by Agent to Borrower, together with Borrower’s and Guarantors’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.

“Permitted Acquisition” means any Acquisition so long as:

(a) at the time of such Acquisition, no Default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Acquisition, both on an actual and pro forma basis,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent, Borrower or their respective Subsidiaries as a result of such
Acquisition, other than Permitted Indebtedness and no Liens will be incurred,
assumed, or would exist with respect to the assets of Borrower or its
Subsidiaries as a result or such Acquisition other than Permitted Liens,

(c) Parent or Borrower has provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, adjusted to eliminate expense items that would
not have been incurred and to include income items that would have been
recognized, in each case, if the combination had been accomplished at the
beginning of the relevant period; such eliminations and inclusions to be
mutually and reasonably agreed upon by Parent and Agent) created by adding the
historical combined financial statements of Parent and its Subsidiaries, on a
consolidated basis (including the combined financial statements of any other
Person or assets that were the subject of a prior Permitted Acquisition during
the relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired, to the extent available) pursuant to the proposed
Acquisition, Parent and its Subsidiaries, on a consolidated basis, would have
been in compliance with the financial covenants in Section 7 of the Agreement
for the 12 months ending as of the fiscal quarter ended immediately prior to the
proposed date of consummation of such proposed Acquisition and for which
financial statements have been required to be delivered under Section 5.1,
together with copies of all such historical financial statements of the Person
or Person whose assets are being acquired to the extent available,

(d) Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements to the extent available, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed Acquisition, on a quarter by quarter
basis), in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent,

 

- 24 -



--------------------------------------------------------------------------------

(e) Such Acquisition shall be consensual and shall have been approved by the
board of directors if required (or if not, by the management) of the Person
whose Stock or assets are proposed to be acquired.

(f) Parent or Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 business days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 business days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition in
the forms then existing,

(g) Parent or Borrower shall have delivered (a) projections for the Person whose
Stock or assets are proposed to be acquired and (b) updated pro forma
Projections for Parent and its Subsidiaries evidencing compliance on a pro forma
basis (in the manner contemplated by clause (c) above) with Section 7 for the 12
months following the date of such Acquisition (on a quarterly by quarterly
basis), in each case in form and content reasonably acceptable to Agent;

(h) If the subject assets of such Acquisition are being acquired directly by
(i) a Loan Party or a First-Tier Foreign Subsidiary, Borrower shall have
Required Availability and (ii) a Foreign Subsidiary that is not a First-Tier
Foreign Subsidiary, Borrower shall have Foreign Transaction
Required Availability, in each case both immediately prior to and immediately
after giving effect to such Acquisition;

(i) If the subject Stock of such Acquisition, if any, is of a Person organized
in the United States, any State or territory thereof or the District of
Columbia, Borrower shall have Required Availability both immediately prior to
and immediately after giving effect to such Acquisition, and, in connection
therewith, Parent or its applicable Subsidiary shall have complied with
Section 5.12 or 5.15, as applicable, of the Agreement;

(j) If the subject Stock of such Acquisition, if any, is of a Person that, after
giving effect to such Acquisition, would be a First-Tier Foreign Subsidiary, and
such Person (i) does not have any Material Foreign Subsidiaries, Borrower shall
have Required Availability and (ii) has one or more Material Foreign
Subsidiaries, Borrower shall have Foreign Transaction Required Availability, in
each case both immediately prior to and immediately after giving effect to such
Acquisition, and, in connection therewith, Parent or its applicable Subsidiary
shall have complied with Section 5.12 or 5.15, as applicable, of the Agreement;

(k) If any First-Tier Foreign Subsidiary acquires the Stock of another Person
that, after giving effect to such Acquisition, would be a Material Foreign
Subsidiary and such Material Foreign Subsidiary is not merged with and into such
First-Tier Foreign Subsidiary, Borrower shall have Foreign Transaction Required
Availability, both immediately prior to and immediately after giving effect to
such Acquisition; and

(i) The Person or assets being acquired shall be reasonably related to the
business of Borrower as currently conducted.

 

- 25 -



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,

(b) sales of Inventory to buyers in the ordinary course of business,

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of overdue Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Parent, Borrower or any of their
respective Subsidiaries in the ordinary course of business,

(j) the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Parent or Borrower,

(k) the lapse of registered patents, trademarks and other intellectual property
of Parent, Borrower or any of their respective Subsidiaries, or applications
thereof, to the extent not economically desirable in the conduct of their
business,

(l) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(m) the making of a Permitted Investment, and

(n) dispositions of assets acquired by Imaging Holdings and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”), so long as
(A) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof as determined by the board of directors
or management of Parent or its applicable Subsidiary, (B) the assets to be so
disposed are not necessary or economically desirable in connection with the
business of Imaging Holdings and its Subsidiaries, and (C) the assets to be so
disposed are readily identifiable as assets acquired pursuant to the Subject
Permitted Acquisition; and

 

- 26 -



--------------------------------------------------------------------------------

(o) dispositions of assets (other than Accounts, intellectual property,
licenses, or Stock of Subsidiaries of Borrower) not otherwise permitted in
clauses (a) through (n) above so long as made at fair market value as determined
by the Board of Directors or management of Parent or its applicable Subsidiary;
provided, however, that the aggregate fair market value of all assets disposed
of in all such dispositions made pursuant to this clause (o) since the Closing
Date (including the proposed disposition) would not exceed $2,000,000.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b) Indebtedness set forth on Schedule 4.16 and any Refinancing Indebtedness in
respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of Parent, Borrower or
any of their respective Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,

(f) unsecured Indebtedness of Parent or Borrower that is incurred on the date of
the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) immediately prior to and
after giving effect to such Permitted Acquisition, no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 6 months after the
Maturity Date, (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent, and
(v) the only interest that accrues with respect to such Indebtedness is payable
in kind, unless, to the extent such interest is payable in cash, Parent shall
be, on a consolidated basis, in pro forma compliance (for the avoidance of
doubt, including any such cash interest in such calculation) with a Fixed Charge
Coverage Ratio of at least 2.00:1.00.

(g) Acquired Indebtedness in an amount not to exceed $2,500,000 outstanding at
any one time,

 

- 27 -



--------------------------------------------------------------------------------

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent, Borrower or any of their respective Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year,

(j) the incurrence by Parent, Borrower or their respective Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with Parent’s, Borrower’s and their respective Subsidiaries’ operations and not
for speculative purposes,

(k) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services, in each case,
incurred in the ordinary course of business,

(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, Earn-Out or similar obligation of
Parent, Borrower or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

(m) unsecured subordinated Indebtedness represented by seller notes in
connection with a Permitted Acquisitions; provided, that such Indebtedness
(i) shall be subordinated to the Obligations in a manner satisfactory to the
Agent in its Permitted Discretion and (ii) shall not at any point in time exceed
$20,000,000 in the aggregate for all such Indebtedness,

(n) unsecured Indebtedness between any Loan Party and any other Loan Party, if
any such Indebtedness is evidenced by notes, such notes shall be pledged to
Agent pursuant to the terms of the Security Agreement, and so long as the
parties thereto are party to the Intercompany Subordination Agreement; and

(o) Indebtedness composing Permitted Investments of Parent, Borrower or their
respective Subsidiaries.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

 

- 28 -



--------------------------------------------------------------------------------

(d) Hedge Agreements entered into as bona fide hedges against fluctuations in
interest rates applicable to Indebtedness of Parent and Borrower and not for
speculative purposes,

(e) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries or collection of overdue Accounts,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Indebtedness between Loan Parties permitted under the definition of
Permitted Indebtedness,

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) non-cash loans to employees, officers, and directors of Parent, Borrower or
any of their respective Subsidiaries for the purpose of purchasing Stock in
Parent so long as the proceeds of such loans are used in their entirety to
purchase such stock in Parent,

(k) Permitted Acquisitions,

(l) Investments in the form of capital contributions and the acquisition of
Stock made by any Loan Party in any other Loan Party (other than capital
contributions to or the acquisition of Stock of Parent),

(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,

(n) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(o) Investments by the Loan Parties in (i) other Loan Parties, (ii) the Foreign
Subsidiaries in an aggregate amount during any fiscal quarter period not in
excess of $1,000,000 and (iii) the First-Tier Foreign Subsidiaries in an
aggregate amount during any fiscal year not in excess of $40,000,000 for the
purpose of funding Permitted Acquisitions; provided, however that

 

- 29 -



--------------------------------------------------------------------------------

in each case (1) no Default or Event of Default shall have occurred and be
continuing, both before and immediately after giving effect to any such
Investment, and (2) Borrower shall have Foreign Transaction Required
Availability, both before and immediately after giving effect to any such
Investment,

(p) Investments by Foreign Subsidiaries in other Foreign Subsidiaries; provided,
however that this clause (p) shall not include sales by a First-Tier Foreign
Subsidiary of any material assets to a Foreign Subsidiary that is not a
First-Tier Foreign Subsidiary, and

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$5,000,000 during the term of the Agreement.

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default and for which the underlying taxes, assessments, or other governmental
charges or levies are the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of Borrower’s business and not in connection with the borrowing
of money, and which Liens either (i) are for sums not yet delinquent, or
(ii) are the subject of Permitted Protests,

(h) Liens on amounts deposited to secure Parent’s, Borrower’s and their
respective Subsidiaries obligations in connection with worker’s compensation or
other unemployment insurance,

(i) Liens on amounts deposited to secure Parent’s, Borrower’s and their
respective Subsidiaries obligations in connection with the making or entering
into of bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

 

- 30 -



--------------------------------------------------------------------------------

(j) Liens on amounts deposited to secure Parent’s, Borrower’s and their
respective Subsidiaries reimbursement obligations with respect to performance,
surety, statutory or appeal bonds obtained in the ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning and
other land use restrictions that (i) do not materially interfere with or impair
the use or operation thereof and (ii) are not Environmental Liens,

(l) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

(m) non-exclusive licenses or sublicenses of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(n) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q) Liens solely on any cash earnest money deposits made by Parent, Borrower or
any of their respective Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,

(r) Liens assumed by Parent, Borrower or their respective Subsidiaries in
connection with a Permitted Acquisition that secure Acquired Indebtedness, and

(s) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not at any time exceed $2,000,000.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent or Borrower (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.

“Permitted Protest” means the right of Parent, Borrower or any of their
respective Subsidiaries to protest any Lien (other than any Lien that secures
the Obligations), taxes (other than payroll taxes or unless prior written notice
of the intent to protest is delivered to Agent, taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on Parent, Borrower or any of
their respective Subsidiaries books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Parent, Borrower or any of their

 

- 31 -



--------------------------------------------------------------------------------

respective Subsidiaries, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $2,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Primary Syndication” has the meaning ascribed thereto in the Fee Letter.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 180 days after the Maturity Date,
or, on or before the date that is less than 180 days after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Plan” means (a) an employee benefit plan (as defined in Section 3(3) of ERISA),
other than a Multiemployer Plan, which is or was within the last six years
maintained or sponsored by Parent, Borrower or any of their respective
Subsidiaries or to which Parent, Borrower or any of their respective
Subsidiaries has within the last six (6) years made, or was obligated to make,
contributions, (b) a Pension Plan, or (c) a Qualified Plan.

“Plan Assets Regulations” has the meaning specified therefor in Section 4.10(f)
of the Agreement.

“Projections” means Parent’s and Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by

 

- 32 -



--------------------------------------------------------------------------------

dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances,

(b) with respect to a Lender’s obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances; provided, however, that if
all of the Advances have been repaid in full and Letters of Credit remain
outstanding, Pro Rata Share under this clause shall be determined based upon
subclause (i) of this clause as if the Revolver Commitments had not been
terminated or reduced to zero and based upon the Revolver Commitments as they
existed immediately prior to their termination or reduction to zero, and

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment by (z) the
aggregate amount of Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances, by (z) the outstanding principal amount of all Advances;
provided, however, that if all of the Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Stock of Parent issued in connection with such
Acquisition and including the maximum amount of Earn-Outs), paid or delivered by
Parent or one of its Subsidiaries in connection with such Acquisition (whether
paid at the closing thereof or payable thereafter and whether fixed or
contingent), but excluding therefrom (a) any cash of the seller and its
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition.

 

- 33 -



--------------------------------------------------------------------------------

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent, Borrower and their respective
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by Parent, Borrower, any of their respective
Subsidiaries or any current ERISA Affiliate or to which Parent, Borrower, any of
their respective Subsidiaries or any current ERISA Affiliate has within the last
six years made or was obligated to make, contributions, and (b) that is intended
to be tax-qualified under Section 401(a) of the IRC.

“Real Property” means any fee estates or interests in real property now owned or
hereafter acquired by Parent, Borrower or any of their respective Subsidiaries
and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent, Borrower or any of their
respective Subsidiaries.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are materially more burdensome or
restrictive,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning specified therefore in Section 2.3(f) of the
Agreement.

 

- 34 -



--------------------------------------------------------------------------------

“Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required to comply with
Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $25,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) equal or
exceed 50.1%; provided, however, that at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders.

“Required Library” has the meaning specified therefor in the Security Agreement.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Parent or Borrower
(including any payment in connection with any merger or consolidation involving
Parent or Borrower) or to the direct or indirect holders of Stock issued by
Parent or Borrower in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
Parent or Borrower, or (b) purchase, redeem, or otherwise acquire or retire for
value (including in connection with any merger or consolidation involving Parent
or Borrower) any Stock issued by Parent or Borrower.

“Restructuring, Issuance, and Cash Non-Operating Costs” means all fees, costs,
and expenses incurred by Parent and its Subsidiaries in connection with Stock
registration filings and issuances, debt modifications, business restructurings
(including, without limitation, amendment fees and severance payments), and cash
non-operating expenses; provided, however, that the aggregate amount of (a) all
cash non-operating expenses shall not exceed $250,000 and (b) all such fees,
costs and expenses shall not exceed $1,500,000, in each case of clauses (a) and
(b), on a trailing twelve month basis.

 

- 35 -



--------------------------------------------------------------------------------

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower and Guarantors to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

- 36 -



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
similar charges now or hereafter imposed by a taxing authority of any
jurisdiction or by any political subdivision thereof or therein and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“TTM EBITDA” means, as of any date of determination, Adjusted EBITDA of Parent
or Borrower, as applicable, determined on a consolidated basis in accordance
with GAAP, for the 12 month period most recently ended.

“UK Security Documents” means the share pledge agreement for such existing and
future shares in the UK Subsidiary required to be pledged pursuant to
Section 5.12 of the Agreement in favor of Agent and the Lenders, as pledgees.

“UK Security Interest” has the meaning specified therefore in Section 15.1 of
the Agreement.

“UK Subsidiary” means Monotype Imaging Limited, a company organized under the
laws of the United Kingdom.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

 

- 37 -



--------------------------------------------------------------------------------

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

- 38 -



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

(a) the Closing Date shall occur on or before July 13, 2011;

(b) Agent shall have received a letter duly executed by Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;

(c) Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i) the Security Agreement,

(ii) a disbursement letter executed and delivered by Borrower to Agent regarding
the extensions of credit to be made on the Closing Date, the form and substance
of which is satisfactory to Agent,

(iii) the Fee Letter,

(iv) the Guaranty,

(v) the Intercompany Subordination Agreement,

(vi) a letter, in form and substance satisfactory to Agent, from the lenders
party to the Prior Credit Agreement to Agent respecting the amount necessary to
repay in full all of the obligations of Borrower and its Subsidiaries owing to
such lenders and obtain a release of all of the Liens existing in favor of such
lenders in and to the assets of Borrower and its Subsidiaries, together with
termination statements and other documentation evidencing the termination by
such lenders of their Liens in and to the properties and assets of Borrower and
its Subsidiaries,

(vii) the Copyright Security Agreement,

(viii) the Patent Security Agreement,

(ix) the Perfection Certificate,



--------------------------------------------------------------------------------

(x) the Trademark Security Agreement,

(xi) the UK Security Documents;

(xii) subject to the Security Agreement and Section 5.12 of the Agreement, all
certificates representing the shares of Stock of Imaging Holdings, Linotype
Corp., International Typeface Corporation, Linotype (to the extent that the
shares of Stock of Linotype are certificated), the UK Subsidiary, the Hong Kong
Subsidiary and the Japanese Subsidiary pledged under the Security Agreement, the
German Security Documents and the UK Security Documents, as well as Stock powers
with respect thereto endorsed in blank; and

(xiii) any other collateral documents required or reasonably requested to be
delivered pursuant to Sections 5.12 and 5.15 with respect to First-Tier Foreign
Subsidiaries.

(e) Agent shall have received a certificate from the Secretary of Borrower
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party, (ii) authorizing specific officers of
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of Borrower;

(f) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;

(g) Agent shall have received a certificate of status with respect to Borrower,
dated within 10 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;

(h) Agent shall have received certificates of status with respect to Borrower,
each dated within 30 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of Borrower) in which its failure to be duly qualified or licensed
would constitute a Material Adverse Change, which certificates shall indicate
that Borrower is in good standing in such jurisdictions;

(i) Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, (ii) authorizing specific officers of such
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;

(j) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;

(k) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;



--------------------------------------------------------------------------------

(l) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 30 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

(m) Agent shall have received a certificate from an authorized officer of
Borrower, certifying that (i) the representations and warranties of Parent,
Borrower or any of their representative Subsidiaries contained in the Agreement
and in the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on the Closing Date (except to the extent that
such representations and warranties relate solely to an earlier date) and
(ii) both before and after giving effect to the incurrence of Indebtedness on
the Closing Date, no Default or Event of Default shall have occurred;

(n) Agent shall have received a certificate of insurance as are required by
Section 5.6, the form and substance of which shall be satisfactory to Agent;

(o) [Reserved.];

(p) Agent shall have received an opinion of Borrower’s counsel in form and
substance satisfactory to Agent;

(q) Borrower shall have the Required Availability after giving effect to the
initial extensions of credit hereunder and the payment of all fees and expenses
required to be paid by Borrower on the Closing Date under this Agreement or the
other Loan Documents;

(r) Agent shall have completed its business, legal, and collateral due
diligence;

(s) Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for Borrower, and (ii) OFAC/PEP searches
and customary individual background searches for Borrower’s senior management
and key principals, and each Guarantor, the results of which shall be
satisfactory to Agent;

(t) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

(u) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and for which reasonably
detailed invoices have been submitted to Borrower;

(v) Borrower shall have had TTM EBITDA of not less than $50,000,000 for the most
recent quarterly reporting period ended March 31, 2011;



--------------------------------------------------------------------------------

(w) Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby; and

(x) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (for further distribution to the Lenders) each of the financial
statements, reports, or other items set forth below at the following times in
form satisfactory to Agent:

 

quarterly (not later than 45 days after the end of each fiscal quarter during
each of Parent’s fiscal years)   

(a) an unaudited consolidated and consolidating balance sheet, income statement,
and statement of cash flow covering Parent’s and its Subsidiaries operations
during such quarter and during the period commencing on the first day of the
applicable fiscal year and ending on the last day of such quarter,

 

(b) a Compliance Certificate, along with the underlying calculations, including
the calculations to arrive at Adjusted EBITDA to the extent applicable,

 

(c) a detailed report regarding royalty payables for Parent, Borrower and their
respective Subsidiaries by top 12 printer OEMs, and

 

(d) a detailed report regarding revenue by segment, consistent with such reports
previously delivered to Agent.

    as soon as available, but in any event within 90 days after the end of each
of Parent’s fiscal years thereafter   

(e) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited, in the case of the consolidated
financial statements, by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet,, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management),

 

(f) a detailed calculation of Excess Cash Flow; and

 

(g) a Compliance Certificate, along with the underlying calculations, including
the calculations to arrive at Adjusted EBITDA to the extent applicable.

    as soon as available, but in any event within 30 days prior to the start of
each of Parent’s fiscal years,    (h) copies of Parent’s and Borrower’s
Projections, in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming 3 years, year by year, and for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Parent or Borrower, as
applicable, as being such officer’s good faith estimate of the financial
performance of Parent or Borrower, as applicable, during the period covered
thereby.



--------------------------------------------------------------------------------

if and when filed or delivered by Parent or Borrower,   

(i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, and

 

(j) any other filings made by Parent or Borrower with the SEC.

    promptly, but in any event within 5 Business Days after Parent, Borrower or
any of their respective Subsidiaries has knowledge of any event or condition
that constitutes a Default or an Event of Default,    (k) notice of such event
or condition and a statement of the curative action that Borrower propose to
take with respect thereto.     promptly after the commencement thereof, but in
any event within 5 days after the service of process with respect thereto on
Parent, Borrower or any of their respective Subsidiaries,    (l) notice of all
actions, suits, or proceedings brought by or against Parent, Borrower or any of
their respective Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.     upon the request
of Agent,    (m) any other information reasonably requested relating to the
financial condition of Parent, Borrower or their respective Subsidiaries.



--------------------------------------------------------------------------------

Schedule 5.2

Provide Agent (for further distribution to the Lenders) with each of the
documents set forth below at the following times in form satisfactory to Agent:

 

Monthly (not later than 10 days after the end of each month)    (a) a detailed
report regarding Parent’s, Borrower’s and their respective Subsidiaries’ cash
and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash.     Quarterly (not later than 45 days after the end of each
fiscal quarter during each of Parent’s fiscal years)    (b) IP Reporting
Certificate.     Upon request by Agent   

(c) proof of payment of Parent’s, Borrower’s and their respective Subsidiaries’
applicable taxes,

 

(d) a report regarding Parent’s, Borrower’s and their respective Subsidiaries’
accrued, but unpaid, ad valorem taxes, and

 

(e) such other reports as to the Collateral or the financial condition of
Parent, Borrower and their respective Subsidiaries, as Agent may reasonably
request.